Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 12/27/2021. 
Claims 1-3, 6, 8, 9, and 15 have been amended. 
Claims 7, 20 and 22 have been canceled.
Claims 1-4, 6, 8-19, 21 are currently pending and have been rejected as follows. 
Response to Amendments
	101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 12/27/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Argument 1): Remarks 12/27/2021 p.9 ¶4-p.10 follows a similar rationale as Remarks 01/19/2021 p.8 last ¶-p.9 ¶4, Remarks 05/10/2021 p.9 last ¶-p.10 ¶4 arguing that Claim 1 recites “maintaining” “distributed ledger having a multi-step process chain that comprises a plurality of instance chains that correspond to different instances of a multi-step process performed by ones of a plurality of nodes”, “accessing, from the multi-step process chain, instance data of ones of the different instances of the multi-step process”, and “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm”, which are not “Mental Processes” or “Organizing Human Activities”. 
	Examiner fully considered Applicant’s argument 1, respectfully disagrees finding it unpersuasive, reincorporating herein all findings and rationales at Non-Final Act 09/27/2021 p.2 last ¶ to p.10 and Final Act 02/10/2021 p.2 last ¶ to p.3. Specifically, Examiner points again to MPEP 2106.04(a) II A 1. to submit that while the terms set forth and described are both equated with the term recite, their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For example, in “Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, the claims described the concept of intermediated settlement without ever explicitly using the words intermediated [akin here to “distributed” “multi-step process chain” at independent Claims 1, 15] or settlement [here to “corrective action” - independent Claim 15, dependent Claims 2, 19, that “involves inspecting goods” at dependent Claim 3]. As stated by the Supreme Court in Alice the use of 3rd party intermediary or clearing house [here “distributed ledger”] is a building block of modern economy. Thus, intermediated settlement, like [risk] hedging, is an “abstract idea”1. Also MPEP 2106.04(a)(2) II. B cites “Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012)” to corroborate that processing information through a clearing-house [here “a distributed ledger”] is an abstract example of business relations corresponding to abstract Certain Methods of Organizing human Activities grouping. Examiner also points to MPEP 2106.04(a)(2) II mid-¶6, to remind Applicant that certain activity between a person and a computer may fall still within the “Certain methods of organizing human activities”.
	Following such guidelines, Examiner rediscovers that the character as a whole of the claims remains broad enough to still describe or set forth fundamental economic practices and/or commercial interactions2 [here “multi-step process chain comprises” “instance chains that correspond to different instances of a multi-step process performed by node(s), wherein a particular instance chain of instance chains includes set of records written by a particular subset of the plurality of nodes that performed a corresponding instance of the multi-step process”, “processing the instance data to produce path data that identifies path(s) indicative of a progression of performance of the corresponding instance of the multi-step process through the particular subset of nodes” at independent Claims 1,8,15 with the “multi-step process” further clarified to “involve a distribution of goods from a sender to a recipient, and at least one corrective action involves inspecting goods from at least one node for one or more issues” - dependent Claim 3]. 
	Such fundamental economic practices and/or commercial interactions are further implementable through3 equally abstract evaluation of “Mental Processes”4 by use of physical aids (i.e. pen & paper) and “Mathematical Relationships” expressed in words5 [here “update a confidence model indicating confidence scores for the nodes” / “updating confidence score(s) of the confidence model”, “determining based on confidence scores, that a node do not satisfy a quality threshold” at independent Claims 1,8, dependent Claims 10,16,21,22  and “produce” “a prediction value that is indicative of likelihood that there is an issue”, “based on prediction value satisfying a risk value, causing a corrective action to be performed” at independent Claim 15]. Examiner also points to MPEP 2106.04(a)(2) III C to remind that even: 1) performing a mental process on a generic computer, or 2) performing a mental process in a computer environment, or 3) using a computer as a tool to perform a mental process, still does not preclude the claims from reciting, describing or setting forth the abstract idea.     
	Thus, there is a preponderance of evidence demonstrating that the claims still reciting or setting forth or describe the abstract exception. Step 2A prong one. 
	As per the argued “maintaining” “distributed ledger having a multi-step process chain”, “accessing, from multi-step process chain, instance data of ones of the different instances of the multi-step process”, and “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm”, Examiner submits that such elements are additional elements requiring analysis at Argument 2) below.  
Argument 2): Remarks 12/27/2021 p.11 ¶1-¶2 argues that “structuring path data” (from “instance data of a multi-step process chain”) into “format” “compatible with machine learning algorithm” that “correlate” “unsuccessful” and “successful instances” to “path data”.
	Examiner fully considered the argument, respectfully disagrees finding it unpersuasive by reincorporating herein all his findings and rationales at Non-Final Act 09/27/2021 p.5-p.10.
	Specifically, Examiner stresses that Argument 2) remains in part directed towards the intrinsic or latent properties [here “distributed” properties] of the blockchain “ledger” itself, namely its known storage and distribution as “instance chains”. It is clear that Applicant has not first discovered a distributed ledger6, nor is Applicant alleging as much. 
	In fact MPEP 2106.05(f)(2) ¶1 cites, among others, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016), and Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015), to state that use of a computer network or other machinery in its ordinary capacity for economic tasks [here identified above] or other tasks  to store data [here “maintain distributed ledger having multi-step process chain”] and to receive / transmit data [here “access from multi-step process chain, instance data of different instance(s) of multi-step process”] does FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, is also an example of applying the abstract idea which again does not integrate it into a practical application or provide significantly more. For example, upon closer scrutiny of “FairWarning” supra as cited by MPEP 2106.05(a),(f), (h) Examiner discovers that the Court found that accessing information [akin here to “access” “instance data”] as well as combining and compiling information from different data sources [akin here to “structuring path data into path matrix-based format”] to generate full picture of activity, frequency of activity did not save the claims from ineligibility. Also, the fact that such “format that is compatible with a machine learning algorithm” represents a mere narrowing of the abstract idea to a field of use or technological environment which again does not integrate the abstract idea into a practical application or provide significantly more. MPEP 2106.05(f)
          These argued features also not technological improvements since according to MPEP 2106.05(a) improving the quality and organization of information added to a database7 [akin here to “structuring path data” argued at Remarks 12/27/2021 p.11 ¶1-¶2] amounts to mere improvement the information stored by a database. Specifically, looking closer at BSG Tech LLC v Buyseasons as cited by MPEP 2106.05(a), Examiner finds that BSG Tech similarly argued that the '699 patent claims required a specific database structure. Yet, the Federal Circuit found that such database structure provides a generic environment in which the claimed method is performed. Then the Federal Circuit further reiterated that recitation of a database structure slightly more detailed than a generic database does not save the asserted claims at step one. Examiner follows a similar rationale as that of Federal Circuit in BSG Tech as cited by MPEP 2106.05(a), and find that recitation of “structuring path data” slightly more detailed than a generic database does similarly not save the claims from ineligibility.  
	Thus, there is a preponderance of legal evidence for the above argued additional elements merely applying the abstract idea [MPEP 2106.05(f)] or narrowing it to a field of use or technological environment [MPEP 2106.05(h)], but not providing an actual improvement in actual technology [MPEP 2106.05(a)]. 
	Accordingly, Examiner believes that the claims remain patent ineligible. 	   
Response to 35 USC 103 Arguments
	Applicant’s prior art arguments at Remarks 12/27/2021 p.12-p.13 were considered but moot in view of the new grounds of rejection. Specifically, Remarks 12/27/2021 p.12 ¶3-¶4 criticizes Griffin and Remarks 12/27/2021 p.13 criticized Manning for not teaching machine learning algorithm, and thus not possibly teaching: 
          = “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm”
	= “updating one or more confidence scores of the confidence model by executing the machine learning algorithm to correlate, based on the feedback data, unsuccessful and successful instances of the different instances to the path data”; 
	Examiner relies on Widmann et al, US 20190378051 A1 as teaching or suggesting: 
          = “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm” (Figs. 6,7 & ¶ [0049] 1st, 3rd,4th sentences: machine learning algorithms rely on unique computing system structures. Such structures, while significantly more complex than conventional computer systems, are beneficial in implementing machine learning. For example, an artificial neural network may be comprised of a large set of nodes which, like neurons in the brain, may be dynamically configured to effectuate learning and decision-making. ¶ [0135] last two sentences: deep learning can be executed using neural processing units (NPUs) that are optimized for artificial intelligence (AI) in hardware to handle dot product math and matrix operations using lower precision numbers. Unlike GPUs, which allocate compute resources on demand to service graphics and AI workloads to minimize idle time, NPUs are dedicated to just one task-AI processing. ¶ [0077] 2nd-4th sentences: in Fig.7, each of machine learning models 712(1)-(n) may be associated with a different entity. A machine learning model associated with a particular entity is configured to determine a fraud risk score for the particular entity. For example, each machine learning model may be configured to determine a fraud risk score for a credit card based on a transaction (e.g. online purchase) involving credit card. ¶ [0120] last sentence: the machine learning system, through iteration and back propagation, as illustrated in Fig.1, may refine its model to identify appropriate propagation paths and discount other links between nodes).
	= “updating one or more confidence scores of the confidence model by executing the machine learning algorithm to correlate, based on the feedback data, unsuccessful and successful instances of the different instances to the path data”; (¶ [0048] 1st, 3rd sentences: a framework for machine learning algorithm involve combination of components: representation, evaluation, optimization. Evaluation components refer to computing units performing steps to represent the way hypotheses (candidate programs) are evaluated, including: accuracy, rd sentence: using machine learning to produce output comprising fraud risk score for a purchase. ¶ [0120] 3rd sentence: in step 516, the system update a feature vector used with machine learning system to, refine machine learning model to more accurately, with higher confidence, identify a classification attribute for nodes in graph 309. ¶ [0129] last sentence: the spread engine distribute the outcome of new node (or existing node with an updated heat value) outwards through adjacent edges per predefined machine learning rules formulated by the machine learning system 700A-C).
--------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea except where strikethrough:
	* “maintaining, ; 
	* “processing,  
	     ** “in response to receiving the feedback data accessing” / “accessing, from the multi-step process chain, instance data of one of the different instances of the multi-step process”
	         / by the particular subset of nodes”;
	    ** “processing, the instance data to produce path data that identifies one or more paths, a particular one of the one or more paths is indicative of a progression of performance of the corresponding instance through the particular subset of nodes”;   
structuring the path data into a path matrix-based format ” 
	     ** “accessing, feedback data indicative of outcomes of ones of the different instances”;  
	     ** “processing the feedback data and the path data to update / “updating, one or more of the confidence scores of the confidence model ”; and   
	* “determining, based on the confidence scores, that a node does not satisfy a quality threshold, based on the node being associated with multiple instances that have a failing outcome”                             (independent Claims 1, 8)
	* “maintaining a model that indicates, for a given one of a plurality of nodes involved in a multi-step process, a confidence score indicative of an ability of that given node to perform one or more respective steps of the multi-step process”; 
	* “determining that one or more records have been written to an instance chain included in a multi-step process chain that comprises a plurality of instance chains corresponding to respective instances of the multi-step process performed by respective subsets of the plurality of nodes, wherein the one or more records correspond to an in-progress instance of the multi-step process, and wherein the one or more records are written by a particular subset of the plurality of nodes that are performing the in-progress instance”; 
	* “accessing, from the multi-step process chain, instance data from the record(s)”
	* “processing the instance data to produce path data that identifies a path indicative of a progression of performance of the in-progress instance of the multi-step process through the particular subset of nodes”; 
	* “structuring the path data into a path matrix-based format ” 
	* “ a prediction value that is indicative of a likelihood that there is an issue associated with the in-progress instance”; 	
	* “based on the prediction value satisfying a risk value, causing a corrective action to be performed in relation to the in-progress instance”.
              (independent Claim 15)
	* “in response to determining that the node does not satisfy the quality threshold, nother node to perform at least one corrective action in relation to the node”.                                                      (dependent Claim 2)
wherein the multi-step process involves a distribution of goods from a sender to a recipient, and wherein the at least one corrective action involves inspecting goods from the node for one or more issues”.                                     (dependent Claim 3)
	* “wherein the feedback data is received from a node in the particular subset of nodes that corresponds to the recipient”                             (dependent Claim 4)
	* “wherein a portion of the set of records is ”             (dependent Claim 6)
	* “accessing second instance data from another set of records ;
	* “processing the second instance data to produce second path data that identifies a path indicative of a progression of performance of the in-progress instance of the multi-step process through a second particular subset of nodes”; 
	* “based on the second path data and the model, determining that the in-progress instance involves one or more nodes that have a confidence score indicative of the one or more nodes not satisfying the quality threshold”; “and”
	* “based on the one or more nodes not satisfying the quality threshold, causing at least one corrective action to be performed in relation to the in-progress instance”
                               (dependent Claim 9)
	* “wherein the feedback data is indicative of a level of failure, wherein the processing of the feedback data and the path data to update the model includes: updating the confidence score for each node in the particular set to indicate a decrease in the ability of that node to perform the multi-step process, wherein a decrease in the ability of a first node in the particular subset is different than a decrease in the ability of a second node in the particular subset”                 
                                 (dependent Claim 10)
	* “accessing environmental data that indicates a set of environmental factors that affect a flow of the corresponding instance, wherein the environmental data is usable to facilitate a reduced decrease in the confidence score of a given node in the particular subset”                                          
                             (dependent Claim 11)
	* “modifying the confidence score of the given node in the particular subset based on whether that given node performed one or more validation tests when performing a respective one or more steps associated with that node”  (dependent Claim 12)
	* “

	* “”             
(dependent Claim 14)
	* “receiving feedback data indicative of an outcome of a particular instance of the multi-step process”;
	* “in response to receiving the feedback data, accessing second instance data ”; 
	* “processing the second instance data to produce second path data that identifies a path indicative of a progression of performance of the particular instance of the multi-step process through the second particular subset of nodes”; “and”
	* “based on the feedback data and the second path data, updating confidence scores indicated by the model”                        (dependent Claim 16)
	* “”.
  (dependent Claim 17)
	* “wherein producing the prediction value includes determining whether the particular subset of nodes includes at least one node that has a confidence score that does not satisfy a quality threshold”                                  (dependent Claim 18)
	* “wherein the multi-step process involves movement of data values ”
(dependent Claim 19)
	* “”                                                   
(dependent Claim 21)
Examiner first points to MPEP 2106.04(a) last ¶ “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings”. Examiner rediscovers that the of the claims’ character as a whole is still broad enough to describe or set forth fundamental economic practices and/or commercial interactions8 [here “multi-step process chain comprises” “instance chains that correspond to different instances of multi-step process performed by node(s), wherein a particular instance chain of instance chains includes set of records written by a particular subset of nodes that performed a corresponding instance of multi-step process”, “processing the instance data to produce path data identifies path(s) indicative of progression performance of corresponding instance of multi-step process through particular subset of nodes” at independent Claims 1,8, and dependent Claim 16 with “multi-step process” further clarified to “involve a distribution of goods from a sender to a recipient, and at least one corrective action involves inspecting goods from at least one node for one or more issues” - dependent Claim 3]. 
	Such fundamental economic practices and/or commercial interactions are can be argued to be practically achieved through9 equally abstract observation [here “feedback”] and evaluation [here “prediction”, “learning” etc.] of the “Mental Processes”10 implementable by physical aids such as pen& paper, and via “Mathematical Relationships” expressed in words11 [here “update confidence model indicating confidence scores for nodes / updating confidence score(s) of the confidence model”, “determining based on confidence scores, that a node do not satisfy a quality threshold” at independent Claims 1,8, dependent Claims 10,16,21,22  and “produce” “prediction value” “indicative of likelihood that there is an issue”, “based on prediction value satisfying risk value, causing corrective action to be performed” at Claim 15]. 
	More specifically, Examiner relies on MPEP 2106.04(a)(2) II and submits that, aside from the additional elements strikethrough above, the claims set forth or describe:
     1. “Mathematical Relationships” expressed in words and/or “Mental Processes” of observation, evaluation, judgement assisted by physical aids, including but not limited to paper & paper. Such abstract concepts are preponderantly and repeatedly claimed here as “confidence scores of confidence model, that a node does not satisfy quality threshold, based on node being associated with multiple instances of multi-step process that have a failing outcome”; at independent Claims 1,8 and similarly at dependent Claims 2, 9, 18; then “prediction value indicative of likelihood that there is issue associated with in-progress instance” - independent Claim 15; “updating confidence score for each node in particular set to indicate decrease in ability of that node to perform multi-step process, wherein decrease in ability of 1st node in particular subset is different than decrease in ability of 2nd node in particular subset”; at dependent Claim 10 “facilitate reduced decrease in confidence score of given node in particular subset”; at dependent Claim 11, “validation tests when performing respective step(s) associated with that node”; at dependent Claim 12; “analyzing data values to determine whether data values” are “corrupted” etc. at dependent Claim 19.
	2. “Certain Methods of Organizing Human Activities” grouping including managing interactions [preponderantly and repeatedly claimed here as: “instance data chain(s)”, “instance of multi-step process”; “path indicative of progression of performance of the corresponding instance of multi-process through particular subset of nodes”, “feedback data” “indicative of outcome / level of failure of instance of multi-step process” / “ confidence score indicates ability of that node to perform a respective step(s) in multi-step process”, “based on prediction value satisfying risk value, causing a corrective action to be performed in relation to in-progress instance”] including business relations and, commercial marketing or sales activities [here “nodes” corresponding to “multi-step process” [that] “involves a distribution of goods from sender to recipient”,  as well as “inspecting goods from at the node for one or more issues] perhaps even fundament practices [here “environmental factors that affect a flow of the instance” read in light of Spec. mid-¶ [0079] as time, stock price, value of goods]. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. For example, the additional, computer based-elements of “distributed ledger”, “by computer system”, “user interface”, “application programming interface (API)”, “machine learning” etc. as initially strikethrough above are considered under the “apply it” test of MPEP 2106.05(f) and found to correspond to mere use of computer or other machinery in its ordinary capacity for economic tasks [here identified above] or other tasks to store data [here “by computer system” “maintaining distributed ledger having multi-step process chain” - independent Claims 1,8] and receive/transmit data12 [here “access from multi-step process chain, instance data from the one or more records” at independent Claims 1,8,15; “access 2nd instance data from another set of records written to the multi-step process chain” at dependent Claim 9; “access environmental data” at dependent Claim 11; “access 2nd instance data stored in a set of records written to another instance chain of the instance chains” at dependent Claim 16; “access the particular instance chain” at dependent access user-specific information through mobile interface and pointers to retrieve info13 [here “causing user interface to be presented to user for receiving feedback, wherein the feedback data is received from the user via the user interface” at dependent Claim 13; “providing an application programming interface (API) for receiving data that indicates outcomes of instances of the multi-step process”-dependent Claim 17] and to monitor audit log data executed on general-purpose computer14 [here “by computer system” “determining”, “that node does not satisfy quality threshold” at independent Claims 1,8; “progression of performance of corresponding instance through particular subset of nodes” at independent Claims 1,8; and similarly phrased at dependent Claim 16; “prediction value satisfying a risk value” and “in-progress instance of the multi-step process” at independent Claim 15; and similarly phrased at dependent Claim 9, “in response to determining that node does not satisfy quality threshold” at dependent Claim 2; “feedback data indicative of level of failure” at dependent Claim 10; “validation tests” at dependent Claim 12; “whether data values have been corrupted” at dependent Claim 19].	The same MPEP 2106.05(f) states that applying a mathematical algorithm on a general-purpose computer15 [here “executing machine learning algorithm to correlate, based on feedback data, unsuccessful and successful instances of the different instances to the path data”] does not integrate the abstract idea into a practical application.
	Moreover, limiting the abstract exception to “a distributed ledger having a multi-step process chain that comprises” “instance chains” at independent Claims 1,8, and “matrix-based format” “compatible with a machine learning algorithm”, corresponds to a narrowing to a technological environment or filed of use similar to MPEP 2106.05(h). For example such narrowing could be viewed as limiting the combined collecting, analyzing, and displaying certain results of collection & analysis [above] to a particular technological environment [here “ledger / blockchain”]16, and/or requiring the abstract relationship [above] to be limited to online [here “ledger / blockchain”] transactions [here “instances”, “paths”, “records” etc.], as another attempt to limit use of abstract idea to computer environments17 / online, electronic communication medium18. In fact, selecting a particular data source or type or tag of data [be it “instance”, “node” and “path data”] to be further manipulated19 [here “structure(ed)” “into a path matrix-based format”], as well as obtaining information about transactions [“instance”, “flow of instance”] using the Internet [“distributed ledger”] to verify transactions20 [“validation tests”] and consulting & updating activity log21 [preponderantly here as “update”, “confidence scores of confidence model” at independent Claims 1, 8; “updating confidence score for each node in particular set to indicate a decrease in ability of that node to perform multi step process” at dependent Claim 10; “updating confidence score for each node in the particular set to indicate a decrease in ability of that node to perform multi-step process”, “updating confidence scores indicated by model” at dependent Claim 16] and limiting a database index to specific tags22 [here “distributed ledger having a multi-step process chain that comprises instance chains that correspond to different instances of a multi-step process”], can all be similarly viewed as extra-solution activities when tested per MPEP 2106.05(g). Similarly, with respect to encryption and decryption of dependent Claims 14, 21, Examiner points to “RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 122 U.S.P.Q.2d 1377, 122, USPQ 1377 (Fed. Cir. 2017), Court Opinion”, finding that the encoding [here “encrypt”] and decoding [here “decrypt”] algorithms are purely conventional or obvious pre-solution activity and post-solution activity insufficient to transform the abstract idea into a patent-eligible application.
	This judicial exception is not integrated into a practical application because as shown above, the additional computer-based elements [initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h),(g) as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Specifically MPEP 2106.05(I) extends to Original Specification as follows:
	Original Spec. mid-¶ [0037] reciting at a high level of generality: “well-understood meaning in the art and refers to a computer program that is stored on a blockchain and, when executed, digitally facilities, verifies, or enforces the negotiation of a contract”.
	Original Spec. mid-¶ [0038] exemplifying at a high level of generality “a sensor device” as an “Internet of Things” - “IoT device 231”.
	Original Spec. mid-¶ [0087] reciting at high level of generality application programming interface (API). ¶ [0089] reciting at a high level of generality: “computer system 1000 may be any of various types of devices, including, but not limited to, a server system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, tablet computer, handheld computer, workstation, network computer, a consumer device such as a mobile phone, music player, or personal data assistant (PDA). Although a single computer system 1000 is shown in Figure 10 for convenience, system 1000 may also be implemented as two or more computer systems operating together”.
	Original Spec. ¶ [0091] “System memory 1020 is usable store program instructions executable by processor subsystem 1080 to cause system 1000 perform various operations described herein. System memory 1020 may be implemented using different physical memory media, such as hard disk storage, floppy disk storage, removable disk storage, flash memory, random access memory (RAM-SRAM, EDO RAM, SDRAM, DDR SDRAM, RAMBUS RAM, etc.), read only memory (PROM, EEPROM, etc.), and so on. Memory in computer system 1000 is not limited to primary storage such as memory 1020. Rather, computer system 1000 may also include other forms of storage such as cache memory in processor subsystem 1080 and secondary storage on I/O Devices 1050 (e.g., a hard drive, storage array, etc.). In some embodiments, these other forms of storage may also store program instructions executable by processor subsystem 1080. In some embodiments, program instructions that when executed implement.Attorney Docket No.: 3345US/7000-16600 Page 33 of 40 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. AI manager 310 and Al engine 320 may be included/stored within system memory 1020”. 
	Original Spec. ¶ [0092] “I/O interfaces 1040 may be any of various types of interfaces configured to couple to and communicate with other devices, according to various embodiments. In one embodiment, I/O interface 1040 is a bridge chip (e.g., Southbridge) from a front-side to one or more back- side buses. I/O interfaces 1040 may be coupled to one or more I/O devices 1050 via one or more corresponding buses or other interfaces. Examples of I/O devices 1050 include storage devices (hard drive, optical drive, removable flash drive, storage array, SAN, or their associated controller), network interface devices (e.g., to a local or wide-area network), or other devices (e.g., graphics, user interface devices, etc.). In one embodiment, computer system 1000 is coupled to a network via a network interface device 1050 (e.g., configured to communicate over WiFi, Bluetooth, Ethernet, etc.)”.
	Original Spec. ¶ [0093] 3rd sentence: “The above description is intended to cover such alternatives, modifications, and equivalents as would be apparent to a person skilled in the art having the benefit of this disclosure”.
These findings are further corroborated by MPEP 2106.05(d) I. 2.  “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity” under “Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)” stating that “Appropriate forms of support include one or more of the following:… (c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)”. For example: 
With respect to narrowing a “distributed ledger”, Examiner points to its conventionality at  
	* Distributed ledger, archives org, wikipedia May 22nd, 2018
	* US 20190034926 A1 mid-¶ [0038]: “blockchain network 112 may be comprised of a plurality of nodes 114, where the nodes 114 are each configured to generate new blocks for addition to the blockchain that are verified by other nodes 114 using traditional methods and systems that will be apparent to persons having skill in the relevant art”.
	* US 20180262335 A1 ¶ [0036] last sentence: “Methods for the generation and verification of new blocks and addition of blocks to the blockchain will be apparent to persons having skill in the relevant art”.
	* US 20180183600 A1 mid-¶ [0022]: “The blockchain nodes 108 may be configured to generate and verify new blocks for addition to the blockchain using methods and systems that will be apparent to persons having skill in the relevant art”.
	* US 20190012695 A1 ¶ [0031]: “The node in the blockchain network 114 may include the new data value in a new block that is generated, confirmed, and added to the blockchain using methods and systems that will be apparent to persons having skill in the relevant art”.
	* US 20190013943 A1 ¶ [0477]: “FIG. 9 thus presents an example with three Wallet Nodes ("WN1," "WN2" and "WN3") wherein, first of all, the user of WN1 (or a third party) creates an incoming Bitcoin transaction ("Tx1") in favor of WN1 (having an output giving 10 BTC to WN1), and conventionally broadcasts ("broadcast") this transaction, which is then inserted in the blockchain”
	* US 20190190896 A1 ¶ [0064] “With respect to a particular blockchain, the "hash" as used herein may be generated using any conventional hashing function”
	* US 20190281066 A1 ¶ [0032] 1st sentence: “Blockchains have become a commonplace in generating a blockchain of data”
	* US 20200007317 A1 ¶ [0046]: “In a conventional blockchain implementation, different nodes comprising part of the blockchain compete to generate new blocks by performing a proof-of-work operation that satisfies at least the difficulty target specified 
in each of the new blocks' headers”.
	* US 20190295336 A1 ¶ [0030]: “First block 130 in vehicle configuration and history blockchain 122 may be created and encrypted 140 using a conventional hash value. Subsequent blocks 142, 144, and 146 in vehicle configuration and history blockchain 122 may be created and encrypted 140 using a hash value with each new block referencing the previous blocks in the vehicle configuration and history blockchain 122”.
	*US 20200066391 A1 ¶[0185] “techniques for the creation of an addition of records to a permissioned blockchain network are well understood by those skilled in the art”.
	* US 20200073698 A1 ¶ [0037]: “conventional blockchain transactions mandated by the block creation process whereby the transactions must be selected to be included in the block
	* US 20200052917 A1 ¶ [0120] 2nd sentence: “Because the blockchain can create new block much more quickly than conventional reporting systems can compile reports, the stream reports are published with much higher frequency, allowing the media content producers to receive feedback more quickly on how their content is being received”.
per “machine learning algorithm” at dependent Claim 7  
	* US 20160350721 A1 ¶ [0188]: “In some embodiments, the claimed systems and method employ a class of machine learning methods and algorithms known as deep learning, in which the modeling is complex and often multi-tiered”.
	* US 20180284735 A1 ¶ [0212] last sentence: “by using generic programming or other machine learning techniques to learn to configure network elements (such as configuring network transport paths, configuring network coding types and architectures, configuring network security elements), and the like”.
per “use of set of cryptographic key pairs associated with set of nodes” Claims 14, 21  
	* US 20120311320 A1 ¶ [0100] “Generating a public key pair from a seed is conventional, e.g., see Handbook of Applied Cryptography by Menezes, van Oorschot and Vanstone”.
	* US 20030131236 A1 ¶ [0044] 3rd sentence: “Additional details regarding conventional public key cryptography key pairs may be found in, e.g., A. J. Menezes et al., Handbook of Applied Cryptography, CRC Press, 1997, which is incorporated by reference herein”.
	* US 20030110383 A1 ¶ [0033] “In step 300 of the FIG. 3 process, a user creates a key pair (s, p) using well-known conventional public key cryptography techniques, where s denotes a secret key of the user and p denotes a public key of the user”.
	* US 20020129261 A1 ¶ [0021]: “key pair is generated and used for encryption and decryption with conventional cryptographic techniques.) Each client computer is programmed to generate token data including the portion of the token data encrypted with a public key of the secure transfer key pair, to record the token data on a computer readable medium, to read the token data from the computer readable medium, to decrypt the private key of the secure transfer key pair and to decrypt the portion of the token data with the private”.
	*US 20120216051 A1 ¶ [0047] 1st sentence: In an alternative design, an exemplary second embodiment, conventional public key cryptography can be used to encrypt and decrypt Secure Object handles In this design, the system key that the target machine uses to decrypt the handle (esm operand) is the private key of a public key pair and the build machine encrypts the handle/esm operand with the corresponding public key.
	* US 20110296175 A1 ¶ [0043]: The asymmetric key-pair generator 234 of the publisher system 230 generates an asymmetric key-pair for each individual publisher, where the asymmetric key-pair generator may use conventional cryptographic tools to generate the key pair.
	* US 20100250922 A1 ¶ [0051]: “Using conventional symmetric key cryptography, one would need to distribute m*n secret keys to m*n pairs of communicating devices”.
	* US 20090031408 A1 ¶ [0019] 1st sentence: “In general, the term "key" as used herein typically refers to conventional cryptographic keys, such as a public-private key pair or the like”.  
	* US 20090129600 A1 ¶ [0073] “In one embodiment, the member or trusted hardware device may generate a standard public/private key pair using a conventional cryptographic protocol, such as ECC”.
	*   US 20130080771 A1 ¶ [0077] 1st sentence: “In one embodiment, the member or trusted hardware device may generate a standard public/private key pair using a conventional cryptographic protocol, such as ECC”.
	* US 20050246282 A1 ¶ [0054] 3rd sentence: “decrypt by conventional cryptographic means, e.g. using a key of a symmetric or asymmetric key pair associated with the client 10 and the network operator 20”.
	* US 20040057579 A1 ¶ [0019] 2nd sentence: “Conventional encryption or symmetric key encryption where one key is used for both encryption and decryption and public key cryptography, an asymmetric scheme that uses a pair of keys for encryption: a public key to encrypt the message and a corresponding private key to decrypt the encrypted message.
	* US 20040003236 A1 ¶ [0025] 2nd sentence: “Assume a user has a public key 
cryptography key pair (p, s) comprising a public key p and a secret key s, obtained using well-known conventional techniques”.
		* US 20140075579 A1 ¶ [0005] 2nd sentence: “As would be well understood by those skilled in the art, asymmetric key cryptography uses a pair of mathematically-related keys, known as a private key and a public key, to encrypt and decrypt a message”.
	* US 8452966 B1 discloses at background:  “Conventional technologies for public key infrastructure (PKI) allow users to exchange information in an encrypted form over an unsecured network through the use of a public and a private cryptographic key pair that is obtained through a trusted authority”.  
	* US 9281943 B1 discloses at Summary “key cryptography that uses the conventional key pair generator”.
	* US 8566952 B1 discloses “each permission granting key and master key are any conventional cryptographic key, though, in one embodiment, each permission granting key is a public key of a public key cryptographic key pair and each master key is the private key of a public key cryptographic key pair”. 
	* US 7892087 B1 discloses: Private key 308 and public key 310 are a cryptographic key-pair generated by signature generator 304 to sign and authenticate draw files 208 using conventional techniques for digital signatures.  
	* US 7707405 B1 disclosing: generally to the use of a generic crypto-token to provide credentials, such as digital certificates and private/public key pairs, to a computational component in a distributed processing network.
	* US 7231371 B1 reciting: “Teaching pair of cryptographic keys according to conventional cryptographic algorithms”
	* US 6539480 B1 reciting the generating of a pair of asymmetric keys according to conventional public key cryptography. 
	* US 20200044833 A1 ¶ 0058] “Certain of the disclosed exemplary embodiments, which facilitate a dynamic generation of asymmetric cryptographic keys by network-connected devices and systems based on a single master pair of asymmetric cryptographic keys associated with an organizational unit, and organizational sub-unit, or a permission group of an enterprise, can be implemented in addition to, or as an alternate to, conventional processes that generate and distribute, to the network-connected devices and systems within enterprise, sets of asymmetric cryptographic keys corresponding to data access permissions characterizing each of the permissioning groups within the enterprise, and conventional processes that require the network-connected devices or systems to maintain, and successively update and interchange, each of the private cryptographic keys within a corresponding secure memory device, such as an HSM”. 
	* US 20190394025 A1 ¶ [0130] Conventionally, each node generates locally (for example in the browser) a pair of cryptographic keys (private/public)
	* US 20190386814 A1 ¶ [0531] manage public-key encryption using a public/private asymmetric key pair based on a cryptography scheme that, in some embodiments, may be a conventional third-party such as, but not limited to RSA, Goldwasser-Micali, El-Gamal, Benaloh, and Paillier while in some embodiments may be the FHE crypto scheme of the present specification.  In accordance with aspects of the present specification, cryptographic functions and workflows implementing the PKI 2500 processes are built using the OpenXPKI software so that the PKI 2500 is compatible with open standards. 
US 20190327223 A1 ¶ [0042] “The key pair generator 34 may employ underlying Public Key Infrastructure (PKI) to generate the key pairs in accordance with conventional public key cryptography and associated methods for generating such key pairs”. 
	* US 20190123895 A1 ¶ [0066]: “The public key/private key pair may be generated in any suitable way, as will be well understood by the skilled person in the field of asymmetric cryptography”.
	* US 20180115538 A1 ¶ [0022] The public key/private key pair may be generated in any suitable way, as will be well understood by the skilled person in the field of asymmetric cryptography.
	* US 20170272250 A1 ¶ [0005] 1st sentence: “A conventional digital signature, or simply "signature", is the result of applying a private key of an asymmetric cryptographic key pair to a computer-interpretable object”.
	* US 10419209 B1 reciting at the background of the Invention: “In public key cryptographic systems, key pairs are conventionally used--public keys and private keys”.
MPEP 2106.05(I), further corroborates the conventionality of the computer-based additional elements, as initially strikethrough above, to perform 
	* receiving or transmitting data over a network, e.g., using the Internet to gather data including utilizing an intermediary computer to forward information23 [here “wherein the multi-step process involves movement of data values between computer systems” at dependent Claim 19] electronic recordkeeping24 [here “access, from multi-step process chain, instance data of different instance(s) of multi-step process” at independent Claims 1, 8; “access, from multi-step process chain, instance data from record(s)” at independent Claim 15; “access 2nd instance data from other set of records written to multi-step process chain” at dependent Claim 9; “access 2nd instance data stored in a set of records written to other instance chain of the instance chains” at dependent Claim 16] to further perform repetitive computations25 [here “by computer system” “processing” “multi-step process chain to update a confidence model indicating confidence scores for the nodes, wherein processing includes”;  “updating, confidence score(s) of confidence model by executing machine learning algorithm to correlate, based on feedback data, unsuccessful and successful instances of different instances to the path data” at independent Claims 1,8; “updating the confidence score for each node in the particular set to indicate a decrease in ability of that node to perform multi-step process” at dependent Claim 10; “based on the feedback data and the 2nd path data, updating confidence scores indicated by the model” at dependent Claim 16; “updating the confidence model” at dependent Claim 21], gathering statistics / estimating an outcome26 [“determining is based on node(s) being associated with multiple instances of multi-step process that have a failing outcome”; “receiving feedback data indicative of an outcome of instance of multi-step process, wherein instance was performed by particular set of nodes”, “receiving feedback data indicative of an outcome of a particular instance of the multi-step process, wherein the particular instance was performed by a particular set of node(s)”; “providing application programming interface (API) for receiving data that indicates outcomes of instances of multi-step process, wherein feedback data is received from a sensor device of a particular one in the set of nodes” at dependent Claim 17), including arranging a hierarchy of groups, sorting information [preponderantly claimed above with respect to “first & second instance / in-progress instance, record, first & second path / current path”; and also claimed as “structuring the path data into a path matrix-based format” at independent Claims 1, 8, 15], eliminating less restrictive information27 [here “wherein the environmental data is usable to facilitate a reduced decrease in the confidence score of a given node in the particular subset” at dependent Claim 11]. Examiner also points to “RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 122 U.S.P.Q.2d 1377, 122, USPQ 1377 (Fed. Cir. 2017), Court Opinion”, fining the encoding and decoding algorithm [generally recited as “wherein instance data is stored in encrypted format, and wherein the operations further comprise: decrypting, using a set of cryptographic key pairs associated with the particular set of nodes, the instance data to produce a decrypted version of the encrypted instance data” at dependent Claim 14, and similarly phrased at dependent Claim 21] is a purely conventional or obvious pre-solution activity and post-solution activity insufficient to transform the unpatentable abstract idea into a patent-eligible application. “Secured Mail Sols., LLC v. Universal Wilde, Inc., 873 F.3d 905, 124 U.S.P.Q.2d 1502 (Fed. Cir. 2017), Court Opinion” similarly found encoding by use of barcodes as commonplace and conventional.
	In conclusion, Claims 1-4, 6, 8-19, 21 although directed to statutory categories (“method” or process, “non-transitory medium” or products) they still recite, set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, Claims 1-4,6,8-19,21 are believed not to be patent eligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Manning et al, US 20180308134 A1 hereinafter Manning, in view of 
	* Widmann et al, US 20190378051 A1 hereinafter Widmann. As per, 
Claims 1, 8 Manning teaches or suggests: “A method for evaluating nodes writing to a database, comprising”: / “A non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising” (Manning ¶ [0049], ¶ [0054] - ¶ [0060], ¶ [0115], mid-¶ [0120])  
	- “maintaining, by a computer system, a distributed ledger having a multi-step process chain that comprises a plurality of instance chains that correspond to different instances of a multi-step process performed by ones of a plurality of nodes”; (Manning ¶ [0015] 5th-8th sentences: the system of each data processing device system store a ledger of distributed ledgers synchronized with each other over communications network. Each node store a complete or partial copy of other node ledger. Some nodes store a respective partial copy of other node's stored ledger to reduce storage requirements and provide efficient searching of ledger. ¶ [0170] last 5th sentence: an example which uses blockchain technology to maintain distributed ledger is MultiChain. Similarly ¶ [0172] 3rd sentence: a rolling chain, stored as partial copy of distributed data ledger for each market channel permits storage of transactional data while reducing file size on transaction-oriented nodes 102. ¶ [0173] 2nd sentence: various protocols such as blockchain above, are used to transmit changes to local copy of transaction ledger to other nodes 102 in the system)
	- “wherein a particular instance chain of the plurality of instance chains includes a set of records written by a particular subset of the plurality of nodes that performed a corresponding instance of the multi-step process”; (Manning ¶ [0014] enabling crypto verified transactions on ledger, by enabling protocols including at ¶ [0102] 3rd sentence: writing new transactional activity to transaction ledger. ¶ [0112] 2nd sentence: system 100 provide respective instances of nodes 102 (Figs.3,4) of self-regulating transaction system 101 or th sentence: each node 102 represent instance of computing device 100, 200. ¶ [0128] 1st-5th sentences: with such architecture, each instance of improved transaction ledger data structure 104 is efficiently customized to provide a respective set or sets of transaction terms specialized to particular market channel with which transaction ledger data structure 104 is associated. Sets of entities, such as trackers, arbiters, validators, ratings agencies, are specialized to particular market channel to efficiently develop as they continually work from the instance of transaction ledger data structure 104 specific to that market channel. In Fig.4, node 102f is participating in 4 different market channels, as Fig.4 illustrates node 102f storing, in its processor-accessible memory device system 130, all or a portion of each of 4 different instances of transaction ledger data structure 104. On other hand, in Fig.4, node 102b is participating in 2 different market channels with illustration of all or portion of each of 2 different instances of transaction ledger data structure 104 being stored by node 102b in its processor-accessible memory device system 130. ¶ [0154] 3rd-4th sentences: for example nodes 102 write transactions to distributed ledger 104. Validator or arbiter nodes 102 may write verification transactions to the distributed ledger 104. ¶ [0172] 3rd sentence: daily rolling chain, stored as partial copy of distributed data ledger 104, for each market channel, permits efficient storage of transactional data while reducing file size on transaction-oriented nodes 102. ¶ [0173] 2nd sentence: various protocols, i.e. blockchain technology referenced above, transmits changes to a local copy of the transaction ledger 104 to other nodes 102 in the system)
	- “processing, by the computer system, the multi-step process chain to update a confidence model indicating confidence scores for the plurality of nodes, wherein the processing includes”: (Manning ¶ [0153] 1st-3rd sentences: receiving feedback for each node type and updating reputation score 350 associated with each node 102 in response to a successful or unsuccessful completion of a transaction, or adjudication of dispute by arbiter. ¶ [0153] 3rd sentence, ¶ [0154] 6th sentence reputation score 350 associated with various nodes 102 is updated in response to unsuccessful completion of a transaction, or adjudication of dispute by arbiter. Fig.7 step 640: fulfillment (segment) complete? -> N -> step 650: Start arbitration->step 655: transaction block in ledger updated -> step 660: Reputations scores updated -> A -> back to A -> back to step 640: Fulfillment (Segment Complete)? -> No -> step 650: Start arbitration -> step 655: Transaction block in ledger updated -> step 660: Reputation scores updated)  
		= receiving feedback indicative of outcomes of one of the different instances of the multi-step process”; “in response to receiving the feedback data accessing” / “accessing, from the multi-step process chain, instance data” (Manning ¶ [0036] 1st sentence, ¶ [0228] 5th-6th sentences, ¶ [0233], ¶ [0153]: nodes 102 provide feedback for node type in system 101. Tracker nodes specialize in searching transactions, based on criteria specified by buyer or seller node, to find transactions for buyer or seller node. For example, ¶ [0128] 3rd-6th sentences: trackers continually work from instance of transaction ledger data structure 104 specific to that market channel. In Fig.4, node 102f is participating in 4 different market channels, as Fig.4 illustrates node 102f storing, in its processor-accessible memory device system 130, all or portion of each of 4 different instances of transaction ledger data structure 104. On other hand, node 102b is participating in 2 different market channels with illustration of all or portion of each of 2 different instances of transaction ledger data structure 104 being stored by node 102b in its memory device system 130. Yet, node 102c is only participating in one channel with the illustration of all or a portion of each of a single instance of the respective transaction ledger data structure 104 stored in its memory device system 130);
		= “processing the instance data to produce path data that identifies one or more paths, wherein a particular one of the one or more paths is indicative of a progression of performance of the corresponding instance through the particular subset of nodes” (Manning ¶ [0112] 2nd sentence: system 100 provide respective instances of nodes 102 (Figs.3, 4) of self-regulating transaction system 101, or system 100 represent more than one or all of such nodes 102. ¶ [0128] 2nd sentence: with such an architecture, each instance of improved transaction ledger data structure 104 is efficiently customized. For example ¶ [0123] 5th sentence: intermediate nodes in communication path connecting 2 particular nodes 102 serve as message routers to provide communications link between 2 particular nodes 102. ¶ [0128] 2nd, 6th sentences: with such architecture, each instance of improved transaction ledger data structure 104 is efficiently customized to provide a respective set or sets of transaction terms specialized to the particular market channel with which transaction ledger data structure 104 is associated. In addition, sets of entities, such as trackers (search providers), arbiters, validators, ratings agencies, specialized to the particular market channel efficiently develop as they continually work from the instance of transaction ledger data structure 104 specific to that market channel. In this regard, any node 102 may participate in any number of market channels by storing or accessing all or a respective portion or portions of respective transaction ledger data structures 104. For example ¶ [0128] 4th-6th sentences: In Fig. 4, node 102f is participating in 4 different market channels, as Fig.4 illustrates node 102f storing, in th sentence: communications do not have to follow the shortest route. For example, node 102a is also communicatively connected to node 102c via sequential connection to intermediate nodes 102 d, b. Yet communication path defined by fewer number of intermediate nodes 102 may not be the preferred path);  
 		= “”
		= “accessing feedback data indicative of outcomes of ones of the different instances”; (Manning ¶ [0036] 1st sentence: determine status of inventory transaction as successfully completed in case where transaction terms were fulfilled in accordance with the measurement indicator, generate updated transaction infoblock based on particular transaction info block with digital signature associated with 1st data processing device system in response to determining that status of inventory transaction is successfully completed, and transmit the generated updated transaction info block to 3rd data processing device system over the communications network. ¶ [0228] 5th-6th sentences: transaction info block 401 of Fig.17 also indicates that addition of signature of validator node 102d is associated with change in status 450 to pre-fulfillment verified, which further indicates that validator node 102d successfully validated the transaction. status 450 automatically change via transaction server 105 associated with validator node 102d. ¶ [0233] Continuing with preceding example where validator node 102d successfully completes pre-fulfillment verification at step 632 in Fig.7 and digitally signs field 435 in Fig.17, arbiter node 102e is configured to monitor transaction ledger 104 for transactions including its seat ID in field 310. In this regard, arbiter node 102e discover transaction info block 401 in Fig.17, as it includes its seat ID symbolically represented as Arbiter Node El in Fig.17. arbiter node 102e is configured to recognize that pre-fulfillment verification at step 632 in Fig.7 completed successfully due to presence of digital signature of the validator node 102d in field 435 in Fig.17. Upon determining that pre-fulfillment verification at step 632 in Fig.7 completed successfully, arbiter node 102e adds its digital signature to field 435 at step 634 in Fig.7, shown in Fig.18, recognizing that associated transaction has been validated and is ready for fulfillment. ¶ [0153] 3rd sentences: reputation st sentence, ¶ [0257] - ¶ [0260]);  
		= “updating one or more confidence scores of the confidence model” / “processing the feedback data and the path data to update a model that defines, for a given node of the plurality of nodes, a confidence score that indicates an ability of that given node
to perform a respective one or more steps in the multi-step process” / “”;
	(Manning ¶ [0153] 1st-3rd sentences: updating reputation score 350 associated with each node 102 in response to successful or unsuccessful completion of a transaction, or adjudication of dispute by arbiter. ¶ [0153] 3rd sentence, ¶ [0154] 6th sentence reputation score 350 associated with various nodes 102 is updated in response to unsuccessful completion of a transaction, or the adjudication of dispute by an arbiter. Fig.7 step 640: fulfillment (segment) complete? -> N -> step 650: Start arbitration->step 655: transaction block in ledger updated -> step 660: Reputations scores updated ->A->back to A->back to step 640: Fulfillment (Segment Complete)?->No->step 650: Start arbitration->step 655: Transaction block in ledger updated->step 660: Reputation scores updated); 
		= “determining, by the computer system based on the confidence scores, that a node does not satisfy a quality threshold, based on the node being associated with multiple instances that have a failing outcome” / “wherein the confidence score of the given node is usable to determine whether that node satisfies a quality threshold” (¶ [0153] 3rd sentence reputation score 350 are updated in response to unsuccessful completion of transaction. For example ¶ [0251], Fig.7 step 640 Fulfillment (Segment) Complete?->N->650: Start arbitration
->step 655: Transaction block in ledger updated-> step 660: Reputations scores updated->A->back to A->back to 640: Fulfillment (Segment Complete)?-> again No->step 650: Start arbitration -> 655: Transaction block in ledger updated -> 660: Reputation scores updated. ¶ [0161], mid-¶ [0208] & Fig.9 step 725: Seller rating okay?->N->step 730: Reject Offer).
Manning does not teach: 
          = “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm” 
          = “updating one or more confidence scores of the confidence model by executing the machine learning algorithm to correlate, based on the feedback data, unsuccessful and successful instances of the different instances to the path data”; However, 
	Widmann in analogous nodes evaluation per ¶ [0099], [0120] etc. teaches or suggests: 
          = “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm” (Widmann Figs. 6,7 & ¶ [0049] 1st, 3rd,4th sentences: machine learning algorithms sometimes rely on unique computing system structures. Such structures, while significantly more complex than conventional computer systems, are beneficial in implementing machine learning. For example, an artificial neural network may be comprised of a large set of nodes which, like neurons in brain, are dynamically configured to effectuate learning & decision-making. ¶ [0135] last two sentences: deep learning can be executed using neural processing units (NPUs) that are optimized for artificial intelligence (AI) in hardware to handle dot product math and matrix operations using lower precision numbers. Unlike GPUs, which allocate compute resources on demand to service graphics and AI workloads to minimize idle time, NPUs are dedicated to just one task-AI processing. ¶ [0077] 2nd-4th sentences: in Fig.7, each of machine learning models 712(1)-(n) may be associated with a different entity. A machine learning model associated with a particular entity is configured to determine a fraud risk score for the particular entity. For example, each machine learning model may be configured to determine a fraud risk score for a credit card based on a transaction (e.g. online purchase) involving credit card. ¶ [0120] last sentence: the machine learning system, through iteration and back propagation, as illustrated in Fig.1, may refine its model to identify appropriate propagation paths and discount other links between nodes).
	= “updating one or more confidence scores of the confidence model by executing the machine learning algorithm to correlate, based on the feedback data, unsuccessful and successful instances of the different instances to the path data”; (Widmann ¶ [0048] 1st, 3rd sentences: a framework for machine learning algorithm involve combination of components: representation, evaluation, optimization. Evaluation components refer to computing units performing steps to represent the way hypotheses (candidate programs) are evaluated, including: accuracy, prediction and recall, squared error, likelihood, posterior probability, cost, margin, entropy k-L divergence, and/or others. ¶ [0052] last sentence: inductive learning is rd sentence: using machine learning to produce output comprising fraud risk score for a purchase. ¶ [0120] 3rd sentence: in step 516, the system update a feature vector used with machine learning system to, refine the machine learning model to more accurately and with higher confidence, identify a classification attribute for nodes in graph 309. ¶ [0129] last sentence: the spread engine may distribute the outcome of a new node (or an existing node with an updated heat value) outwards through adjacent edges per predefined machine learning rules formulated by the machine learning system 700A-C).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Manning’s “method” / “non-transitory medium” to have included “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm” and “updating one or more confidence scores of the confidence model by executing the machine learning algorithm to correlate, based on the feedback data, unsuccessful and successful instances of the different instances to the path data”; in view of Widmann to have had effectively employed machine learning to learn and identify correlations in data that would otherwise go undetected if reviewed by humans (Widmann ¶ [0003] 1st sentence & MPEP 2143 G). Widmann’s machine learning would also more efficiently reduce the number of parameter in machine learning (Widmann ¶ [0126] last sentence & MPEP 2143 G) The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Manning ¶ [0103] 2nd sentence in view of Widmann at ¶ [0164] 2nd sentence and by the fact that Widmann would complementarily employ at ¶ [0165] 2nd sentence particular data structures used to more effectively implement one or more aspects of the disclosure, and such data structures are contemplated to be within the scope of computer executable instructions and computer-usable data described herein. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar multi-step processing field of endeavor. In such combination each element would have merely performed the same analytical and processing functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Manning in view of Widmann, the results of the combination would have fitted together like pieces of a puzzle in a logical, 
	Claim 2 Manning / Widmann teaches all the limitations in claim 1 above. 
	Manning further teaches or suggests: “further comprising: in response to determining that the node does not satisfy the quality threshold, the computer system causing another node to perform at least one corrective action in relation to the node” (mid-¶ [0259]: if validator node 102d is unable to verify, contrary to indication from seller node 102a in transaction ledger 104, that 2 impressions each device task has successfully completed, validator node 102d generate updated transaction info block 401 that revises term 450 (Fig.18) to indicate a failure state, e.g. with relation to a corresponding measurement indicator (term 560) or other term (430) and adds more recent digital signature to field 435 (Fig.18) of validator node 102d. Then, seller node 102a detects this updated transaction info block 401 in transaction ledger 104 and take corrective action or proceed to arbitration at step 650 in Fig.7. Arbiter node 102e detect this updated transaction info 401 in event of arbitration. If contingency arrangements are specified in transaction, arbiter node 102e detect this updated transaction info 401 in transaction ledger 104 and identify from arbiter node's local copy of at least respective portion of transaction ledger 104 associated with respective market channel. In response to identify failure state status, such contingency arrangements associated with inventory transaction). 
	Claim 3 Manning / Widmann teaches all the limitations in claim 2 above. Further, 
	Manning teaches / suggests: “wherein the multi-step process involves a distribution of goods from a sender to a recipient, and wherein the at least one corrective action involves inspecting goods from the node for one or more issues” (¶ [0167] contingency arrangement(s) term 570 indicates alternate terms defining transaction in event that measurement indicators 560 fails to met. For example, if measurement indicator 560 indicates that products identified in term 520 must be delivered by a particular date, contingency arrangement(s) term 570 indicate, that a price reduction of 10% occurs if delivery by that particular date does not occur, but does occur within 7 days after. contingency arrangement(s) term 570 also indicate, that  25% correction occurs if delivery within 7 days after the particular date does not occur, but does occur within an additional seven days thereafter, etc. Such contingency arrangement(s) term 570 aims to minimize the need for arbiter involvement in the event of disputes. mid-¶ [0165] noting other example where if, transaction is for the transfer of 1000 units of a product, the measurement indicators 560 may indicate, e.g., that (a) when 500 units of the product are delivered, 25% of the payment is released from escrow to the seller, (b) when 750 units of 
	Claim 4 Manning / Widmann teaches all the limitations in claim 3 above. Further,
	Manning teaches / suggests “wherein the feedback data is received from a particular node in the set of nodes that corresponds to the recipient” (Manning ¶ [0153] 1st sentence: nodes 102 provide feedback for each buyer node, seller node, arbiter node in system 101).
	Claim 12 Manning / Widmann teaches all the limitations in claim 8 above. Further, 
	Manning teaches or suggests: “wherein updating the model includes”: 
	- “modifying the confidence score of the given node in the particular subset based on whether that given node performed one or more validation tests when performing a respective one or more steps associated with that node” (Manning ¶ [0154] 6th sentence: ratings agencies read verification transactions from distributed ledger 104 to update the reputation scores 350 associated with nodes 102. ¶ [0243] 2nd sentence: publication of a revised transaction in distributed ledger 104 notifies validator node 102d that terms 430 or other aspects of corresponding transaction information block 401 have changed, and provides ratings agency node 102f an opportunity to factor the changes into a future credibility score of seller node 102a or buyer node 102b. ¶ [0251] 2nd sentence: ratings agency node 102f reads the verification transaction published to the distributed ledger 104 at step 655 and updates at step 660 reputation scores 350 of seller node 102a &buyer node 102b accordingly. ¶ [0261] last two sentences: ratings agency node 102f reads conclusion posted to distributed ledger 104 and updates reputation scores 350 of seller node 102a & buyer node 102b. In some embodiments, arbiter node 102 revises verification transaction to record conclusion).
	Claim 13 Manning / Widmann teaches all the limitations in claim 8 above. Further,
	Manning teaches / suggests “wherein the operations further comprise”:
	- “causing a user interface to be presented to a user for receiving feedback, wherein the feedback data is received from the user via the user interface”. (¶ [0131] 2nd sentence trackers provide insight into state of marketplace and offer application programmable interfaces to facilitate low-latency offer searches and channel discovery. Ratings agencies monitor marketplace transactions to maintain trustworthiness scores for active participants. Validators provide specialized channel-appropriate technology for ensuring that transactions are completed in accordance with terms of associated purchase orders. For example, Figs. 15-18 & ¶ [0257] last sentence: validator node 102d is configured, to transmit the generated st input-output device system (120 of validator node 102d) to update the corresponding transaction ledger 104. ¶ [0117] 3rd sentence: input-output device system 120 include any interface for receiving a selection, information, instructions. Also ¶ [0228]-¶ [0229] the data processing device system (110) of validator node 102d is configured to add digital signature to respective local copy of at least a respective portion of transaction ledger 104 (via signature added to field 435 in block 401 in Fig.17) associated with respective market channel stored in processor-accessible memory device system of validator node 102d, in response to verifying that decrypted product identifiers are associated with products that agree with characteristics (identified in field 530).
	Claim 14 Manning / Widmann teaches all the limitations in claim 8 above. Further 
	Manning teaches / suggests: “wherein the instance data is stored in an encrypted format” (Manning ¶ [0222]-¶ [0227], ¶ [0232]), “and wherein the operations further comprise”: “decrypting, using a set of cryptographic key pairs associated with the particular set of nodes, the instance data to produce a decrypted version of the encrypted instance data” (Manning ¶ [0021] last sentence ¶ [0029] decrypting the encrypted device identifiers according to a private encryption key corresponding to public encryption key, verify that decrypted device identifiers are associated with devices that agree with characteristics. For example as stated at mid-¶ [0163]: to add extra layer of reassurance to such entities, a 3rd party entity, the transaction system 101 is architected to encrypt the product or service identifier(s) in term 520 utilizing a public encryption key associated with trusted 3rd party entity, such as a validator or tracker, and the trusted 3rd party entity utilize, e.g. its own private decryption key associated with public encryption key to decrypt the product or service identifier(s). For similar examples of decrypting using the public and private keys see ¶ [0222]-¶ [0227], ¶ [0232], ¶ [0254]).
	Claim 21 Manning / Widmann teaches all the limitations in claim 1 above. Further 
	Manning teaches / suggests:
	- “wherein a portion of data written to the particular instance chain by a node of the particular subset of nodes is encrypted such that the portion of data cannot be interpreted by other nodes of the particular subset that access the particular instance chain”	(Manning at mid-¶ [0163]: to add extra layer of reassurance to such entities, a 3rd party entity, transaction system 101 is architected to encrypt product/service identifier(s) in term 520 utilizing a public encryption key associated with a trusted 3rd party entity, such as a validator or tracker, and trusted 3rd party entity may utilize its own private decryption key associated with public nd sentence: actual device IDs of the devices identified in device ID term 520 are encrypted according to public encryption key to keep actual device IDs confidential while allowing downstream verification of at least the characteristics of such devices identified in characteristics term 530 by trusted node 102 that has private decryption key associated with public encryption key, according to some embodiments. ¶ [0227] 2nd sentence: For example, if it is desired that payment information or mechanisms in field 550 remain confidential, such info may be encrypted according to public/private key processes discussed herein, so that only approved and trusted nodes 102 can have access to such information) “and wherein the method further comprises”:
	- “Page 7 of 15receiving, by the computer system, a cryptographic key that enables the computer system to decrypt the encrypted portion of data for use in updating the confidence model” (¶ [0021] last sentence ¶ [0029] decrypting the encrypted device identifiers according to a private encryption key corresponding to public encryption key, verify that decrypted device identifiers are associated with devices that agree with characteristics. For example as stated at mid-¶ [0163]: to add extra layer of reassurance to such entities, a 3rd party entity, the transaction system 101 is architected to encrypt the product or service identifier(s) in term 520 utilizing a public encryption key associated with trusted 3rd party entity, such as a validator or tracker, and trusted 3rd party entity may utilize, e.g., its own private decryption key associated with public encryption key to decrypt the product or service identifier(s). mid-¶ [0040] if the rating for the particular data processing device system meets the threshold rating, update, with a newly generated transaction info block, the local copy of at least respective portion of transaction ledger associated with the particular market channel stored in second processor-accessible memory device system. ¶ [0139] 1st sentence: metadata information may be used by other nodes 102 in the ad-system 101 to verify completion of the transaction, assist with arbitration, or update reputation scores. For similar examples of decrypting using the public and private keys see Manning ¶ [0222]-¶ [0227], ¶ [0232], ¶ [0254]).	
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over: 
		* Manning / Widmann as applied to claim 1 above, and in further view of 
		* Choi et al, US 20060013154 A1 hereinafter Choi. As per,
	Claim 6. Manning / Widmann teaches all the limitations in claim 1 above.
 	Manning / Widmann does not explicitly recite: 
	- “wherein a portion of the set of records is written by a sensor device associated with a node in the particular subset of nodes” as claimed. Nevertheless,
Choi in analogous art of transacting data between nodes teaches or suggests:
	- “wherein a portion of the set of records is written by a sensor device associated with a node in the particular subset of nodes”	
	(Choi ¶ [0028], ¶ [0049] 2nd sentence, ¶ [0071] 2nd sentence: the respective sensor nodes write their minimum hop counts into the packet and then broadcast the packet).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Manning / Widmann “method” to have further included “wherein a portion of the set of records is written by a sensor device associated with a node in the particular subset of nodes” in further view of Choi to implement an efficient flooding algorithm in an ad hoc network environment versatile adaptable in a plurality of network types (Choi ¶ [0010] & MPEP 2143 C, D, G), and which minimizes defects  and optimizing the optimal broadcast tree generation (Choi ¶ [0011], ¶ [0014] - ¶ [0017]&MPEP 2143 C, D and/or G). The predictability of such modification is corroborated by the level of one of ordinary skills in the art as further articulated by Choi at ¶ [0073] 2nd sentence. 
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar transacting data field of endeavor. In such combination each element would have merely performed same basic storage and recordkeeping function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manning / Widmann in further view of Choi, the results of the combination, would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Manning / Widmann as applied to claim 8 above, in further view of
	* Castellanos et al, US 7467145 B1 hereinafter Castellanos. As per, 
Claim 9 Manning / Widmann teaches all the limitations in claim 8 above. 
	Manning / Widmann does not teach: “wherein the operations further comprise”: 
	- “accessing second instance data from a set of records written to the multi-step process chain, wherein the second instance data relates to an in-progress instance of the multi-step process” 
	- “processing the second instance data to produce second path data that identifies
a path indicative of a progression of performance of the in-progress instance through a second particular subset of nodes” 
	- “based on the second path data and the model, determining that the in-progress instance involves one or more nodes that have a confidence score indicative of the one or more nodes not satisfying the quality threshold” “and” 
	- “based on the one or more nodes not satisfying the quality threshold, causing at least one corrective action to be performed in relation to the in-progress instance”. However, 
	Castellanos in analogous art of analyzing transacting processes among node entities teaches or suggests: “wherein the operations further comprise”: 
	- “accessing second instance data from a set of records written to the multi-step process chain, wherein the second instance data relates to an in-progress instance of the multi-step process” (Castellanos column4 lines 24-25: process monitoring engine 117 provides info relating to progress status of process instances. column 4 lines 36-46: in one example relating to a purchase order process, links established between particular resources (e.g., database server B) and particular nodes (e.g. verify supplies in stock) of the purchase order process along with the info acquired by process monitoring engine 117 related to progress status of each process instance (order being processed) allow the BIA engine 102 to do impact analysis of a resource failure or degradation at the process instance level to indicate which active instances are or will likely be affected. At Fig.4 step 312B: identify set I of active instances potentially affected. Fig.4 step 312C: Identify execution stage of each instance in I. column 3 lines 8-12: architecture 100 facilitates utilization of data mining techniques to determine which currently executing process instances will be impacted by a failure or degradation in a related aspect of a business process); 
	- “processing the second instance data to produce second path data that identifies
a path indicative of a progression of performance of the in-progress instance through a second particular subset of nodes” (Castellanos column 5 lines 19-26: An execution stage is given by path that an instance followed up to execution of a given node n. If node n at end of path is currently executing, it is current execution stage. Each different path has been followed to get to each node in process by at least one process instance corresponds to a different process execution stage. Thus for each such path there exists a process execution stage);
	- “based on the second path data and the model, determining that the in-progress instance involves one or more nodes that have a confidence score indicative of the one or more nodes not satisfying the quality threshold”; (Castellanos column 6 lines 11-14: a process instance is predicted to be affected by failure or degradation (risk instance) when both 
	Castellanos column 6 lines 19-24: A confidence value is computed for combined prediction as function of confidence of predictions from each prediction model. column 6 lines 19-24 confidence value is computed for combined prediction as function of confidence of predictions from each prediction model. Determining which instances will likely be impacted by resource failure provides an opportunity to proactively prevent or minimize the likely potential impact from a resource failure or degradation) “and” 
	- “based on the one or more nodes not satisfying the quality threshold, causing at least one corrective action to be performed in relation to the in-progress instance”
	(Castellanos Fig.4 step 312K, column 6 lines 9-19: second, it can be determined whether time allows for repairing the degradation or failure. a process instance is predicted to be affected by failure or degradation (risk instance) when both prediction models (118, 120) indicate that it will be affected with high confidence. High confidence includes a determination that with a high probability (probability exceeding a predefined threshold) the process instance will execute the affected node, or that with high probability it will arrive to the affected node before the resource failure or degradation is repaired.   
	Castellanos column 8 lines 11-20: in block 312K, a determination is made as to whether an instance will arrive to affected node prior to repairing failure or degradation. If interval prediction model indicates that the arrival will not occur before repair, other pair is selected in block 312G. if interval prediction model indicates that arrival will occur before repair, both models (interval prediction model and outcome prediction model) provide indication of likeness of impact and related instance is identified as being impacted (312L).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Manning / Widmann’s “non-transitory medium” to have had included the teachings of Castellanos above in order to have to provided Manning / Widmann with the opportunity to proactively prevent or minimize the likely potential impact from a resource failure or degradation (Castellanos column 6 lines 21-24 & MPEP 2143 C, D and/or G). To this end Castellanos would employ different mining models each with its own computational advantages and capability to reveal data intelligence (Castellanos column 6 lines 37-64 & MPEP 2143 C, D and/or G). The end benefit would be multi prong one being the improvement in the organizational entity would produce and transact higher quality products at a lower cost than its competitors (Castellanos column 1 lines 18-21, lines 65-67 & MPEP 2143 C, D and/or G). The predictability of Manning / Widmann in view of Castellanos Castellanos at column 1 line 67 and column 3 line 50.  Further, the claimed invention can also be viewed as a mere combination of old elements in a similar analyzing transacting processes field of endeavor. In such combination each element merely would have performed the same analytical, predictive and mitigated or corrected function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manning / Widmann in further view of Castellanos, the results of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
--------------------------------------------------------------------------------------------------------------------------
Claims 10, 11 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Manning / Widmann as applied to claim 8 above, in further view of
	* Ukil; Arijit et al, US 20140317687 A1 hereinafter Ukil. As per, 
Claim 10 Manning / Widmann teaches all the limitations in claim 8 above. Further, 
Manning teaches / suggests: “wherein the feedback data is indicative of a level of failure”
	(Manning ¶ [0039] 1st, 5th-6th sentences: first data processing device system is configured, via first program stored in first processor-accessible memory device system, to determine the status of the inventory transaction as in a failure state in a case where the transaction terms have not been met in accordance with at least one of the at least one measurement indicator. The at least the respective portion of the transaction ledger associated with the particular market channel may include the generated transaction information block including the failure state status of the inventory transaction and contingency arrangements associated with the inventory transaction. the failure state status of the inventory transaction, identify, from the local copy of the at least the respective portion of the transaction ledger associated with the particular market channel and in response to identifying the failure state status. ¶ [0041] last two sentences: 5th data processing device system associated with arbiter of a failure of at least a subset of transaction terms. ¶ [0167] the contingency arrangement(s) term 570 indicates alternate terms defining the transaction in the event that one or more of the measurement indicators 560 fails to be met. For example, if measurement indicator 560 indicates that products identified in term 520 must be delivered by a particular date, contingency arrangement(s) term 570 may indicate, for example, that a price reduction of 10% occurs if delivery by that particular date does not occur, but does occur 
 	Manning / Widmann as a combination does not teach, “wherein the processing of the feedback data and the path data to update the model includes”: 
	- “updating the confidence score for each node in the particular set to indicate a decrease in the ability of that node to perform the multi-step process, wherein a decrease in the ability of a first node in the particular subset is different than a decrease in the ability of a second node in the particular subset” as claimed. However, 
	Ukil in analogous trust management in distributed network teaches or suggests: “wherein the processing of the feedback data and the path data to update the model includes”: 
	- “updating the confidence score for each node in the particular set to indicate a decrease in the ability of that node to perform the multi-step process, wherein a decrease in the ability of a first node in the particular subset is different than a decrease in the ability of a second node in the particular subset” (Ukil ¶ [0034] - ¶ [0047] & Fig.4 and ¶ [0087], ¶ [0089] & Fig.5 noting updating the confidence level or score such as the decrease of node index 2 is more acute than the decrease of node index 6, which is different than the 9, 12, and 14 respectively. Also ¶ [0089] Fig.6 Node index 9 decrease vs decrease at node index 4 vs. 5).  
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have had further modified Manning / Widmann’s “non-transitory medium” to have included “updating the confidence score for each node in the particular set to indicate a decrease in the ability of that node to perform the multi-step process, wherein a decrease in the ability of a first node in the particular subset is different than a decrease in the ability of a second node in the particular subset” in view of Ukil in order to provide a more efficient determination of trustworthiness of individual nodes in distributed computing systems (Ukil  ¶ [0011] 1st sentence, ¶ [0012] & MPEP 2143 C,D,G) such as via a more rigorous algorithm (Ukil ¶ [0049]-¶ [0074] & MPEP 2143 C,D, G). This would better mitigate situations untrusted or erroneous transactions as disclosed by Manning / Widmann. The predictability of such modification is corroborated by the knowledge of one of ordinary skills in the art as Manning in view of Widmann above, and further in light of Ukil ¶ [0016]. 
Further, the claimed invention can also be viewed as mere combination of old elements in a similar management in distributed network field of endeavor on various levels of confidence, assurance or trustworthiness be it recited or suggested as numbers, values, scores, levels etc. In such combination each element would have merely performed same network based organizational, analytical, management function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Manning / Widmann in view of Ukil, the results of the combination would have fitted together, like pieces or a puzzle in logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of combination would have been predictable (MPEP 2143 A).

Claim 11 Manning / Widmann / Ukil teaches all the limitations in claim 10 above. 
        Manning / Widmann does not explicitly recite: “wherein the operations further comprise”: 
     - “accessing environmental data that indicates a set of environmental factors that affect a flow of the corresponding instance, wherein the environmental data is usable to facilitate a reduced decrease in the confidence score of a given node in the particular subset”. Yet, 
        Ukil in analogous art of: “wherein the operations further comprise”: 
     - “accessing environmental data that indicates a set of environmental factors that affect a flow of the corresponding instance, wherein the environmental data is usable to facilitate a reduced decrease in the confidence score of a given node in the particular subset”.
          (Ukil ¶ [0004] 1st sentence: Traditionally, trust management is studied under decentralized control environment. Examiner interprets environmental data to encompass a myriad of examples including but not limited to time dependency in light of Spec ¶[0079]. 
          Ukil ¶ [0083] 3rd-6th sentences is thus relied upon by Examiner as follows: Let's consider the case for node 4. Node 4 wants to send packet. Before sending it evaluates the trust matrix. In Table 1, it is depicted numerically. It may be noted that forwarding index at t+T is local, where as forwarding index over Tav is global and it is broadcast to others for confidence level computation.
         Ukil ¶ [0085] From routing table information, it is found that for node 4, the best node to forward is node 3, then to node 9, then node 5 and worst is node 8. Node 4 checks the trust value of node 3. It turns out to be negative (-0.04). So, node 4 checks for node 9, which has positive trust value. So, node 4 chooses node 9 to forward the data packet.

	Ukil ¶ [0089] It is noticed that with updated list, node 9's trust value becomes negative. So, node 4 has to choose node 5 for forwarding its packet instead of node 9 chosen previously. In fact, this is the best path to reliably forward node 4's packet. It is seen that when only considering selfish nodes, node 9 is the best path for node 4 to forward its packets. But, when the malicious accuser behavior of is taken into account, node 9's trust value becomes negative. This indicates it is unreliable. So, node 4 needs to forward the packet through node 5 though it needs to compromise on communication cost in order to gain more reliability for its packet delivery
	Ukil ¶ [0089] Fig.6 node index 9 vs node index 4, 5).
          Rationales to modify/combine Manning / Widmann / Ukil are above and reincorporated. 
---------------------------------------------------------------------------------------------------------------------
Claims 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Widmann et al, US 20190378051 A1 hereinafter Widmann, in view of 
	* Manning et al, US 20180308134 A1 hereinafter Manning. As per,  
Claim 15 Widmann teaches or suggests: “A non-transitory, computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising” (Widmann ¶ [0162] 3rd sentence): 
	- “maintaining a model that indicates, for a given one of a plurality of nodes involved in a multi-step process, a confidence score indicative of an ability of that given node to perform one or more respective steps of the multi-step process” (Widmann ¶ [0102] 1st-3rd, 5th-6th, sentences: the nodes and relationships between nodes are stored in computer memory. Each node is stored, in 1st tabular database, as a row with unique identification value (key), whereas nd tabular database as row correlating 2 unique identifications and comprising a weighting value. Any particular method of storing and/or representing the nodes & relationships between nodes are implemented on features described herein. Nodes& edges are stored in relational databases. Whereas first portions of a machine learning model may be stored in 1st manner, 2nd portions of a machine learning model may be stored in 2nd manner. For example, ¶ [0042] Figs. 3A-C illustrates graph with nodes, edges, classifications, confidence values with examples described herein. ¶ [0118] 2nd-3rd,5th sentences: in comparison to Fig.3b, in Fig.3c includes a confidence attribute, in parentheticals with numeric value, corresponding to nodes in graph structure. The confidence attribute reflects confidence with which machine learning system predicts the classification attribute of nodes 301 to 308 in graph structure. A confidence attribute range in a numeric value from 0 to 100, with 100 being most confident and 0 meaning no confidence in the value assigned to the classification attribute for that particular entity in the graph structure. ¶ [0120] 3rd, 6th sentence: In step 516, the system update a feature vector used with machine learning system to refine the machine learning model to more accurately and with higher confidence, identify a classification attribute for nodes in graph 309. The confidence score is calculated by machine learning system and reflects estimated accuracy of machine learning models prediction);
 	- “determining that one or more records have been {populated} to an instance chain included in a multi-step process chain that comprises a plurality of instance chains corresponding to respective instances of the multi-step process performed by respective subsets of the plurality of nodes, wherein the one or more records correspond to an in-progress instance of the multi-step process, and wherein the one or more records are {populated} by a particular subset of the plurality of nodes that are performing the in-progress instance” (Widmann ¶ [0021]≈17th sentence, ¶ [0023] 4th sentence: classifying nodes in the graph includes populating confidence attribute of each nodes, based on machine learning. [0062] 3rd sentence: as depicted by connections from 1st set of processing nodes 120a-n and 2nd set of processing nodes 130a-n, processing comprise multiple steps or sequences. ¶ [0103] 3rd sentence: multiple transactions may be associated in a single graph. ¶ [0099] last 3 sentences: a relationship between nodes is multi-directional such that, for example, a value from 1st to 2nd node is returned by the 2nd node to 1st node after processing. Where two nodes are connected, the two nodes may be said to be directly dependent, whereas when two nodes are not connected, the two nodes are said to be indirectly dependent);
	- “accessing, from the multi-step process chain, instance data from the one or more records” (Widmann ¶ [0113] Fig.4b shows multiple transactions involving multiple devices as Fig.4a, except network identifier 405 is indicated compromised. the network associated with network identifier 405 is compromised if, packet sniffer is detected on the wireless network, an IP address is associated with fraudulent transactions, or other similar events or determinations which indicate that network identifier 405 is not to be trusted. The risk associated with network identifier 405 flow to 1st device 401, 2nd device 402, 3rd device 403, such that all may be considered a moderate risk. Similarly, all transactions depicted in Fig.4b (transactions 404a-404e) are considered high risk. The devices are considered  moderate risk since they may be not directly connected to network, but the transactions are considered a high risk because they have used the compromised network).
	- “processing the instance data to produce path data that identifies a path indicative of a progression of performance of the in-progress instance of the multistep process through the particular subset of nodes” (Widmann ¶ [0099] 1st node is associated with function x2, 2nd node is associated with function x3, and relationship between nodes has a weight value of 1/2. If number 2 is input into 1st node, it become 4. It is then be passed to 2nd node and multiplied by weight value, becoming 2. It may then be cubed to result in 8. A relationship between nodes is multi-directional such that, for example, a value from a 1st node to a 2nd node may be returned by 2nd node to 1st node after processing. In this manner, processing involving nodes need not follow a particularized linear path. Where 2 nodes are connected, the 2 nodes are said to be directly dependent, whereas when two nodes are not connected, the two nodes may be said to be indirectly dependent);
	- “structuring the path data into a path matrix-based format that is compatible with a machine learning algorithm” (Widmann Figs. 6,7 & ¶ [0049] 1st, 3rd,4th sentences: machine learning algorithms sometimes rely on unique computing system structures. Such structures, while significantly more complex than conventional computer systems, are beneficial in implementing machine learning. For example, an artificial neural network may be comprised of a large set of nodes which, like neurons in the brain, may be dynamically configured to effectuate learning and decision-making. ¶ [0135] last two sentences: deep learning can be executed using neural processing units (NPUs) that are optimized for artificial intelligence (AI) in hardware to handle dot product math and matrix operations using lower precision numbers. Unlike GPUs, which allocate compute resources on demand to service graphics and AI workloads to minimize idle time, NPUs are dedicated to just one task-AI processing. ¶ [0077] 2nd-4th sentences: in Fig.7, each of machine learning models 712(1)-(n) may be associated 
 	- “executing the machine learning algorithm to produce, based on the path data and the model, a prediction value that is indicative of a likelihood that there is an issue associated with the in-progress instance” (Widmann ¶ [0048] 1st, 3rd sentences: machine learning algorithm involve evaluation components refer to computing units performing steps to represent the way hypotheses (candidate programs) are evaluated, including: accuracy, prediction, recall, squared error, likelihood, posterior probability, cost, margin, entropy k-L divergence. ¶ [0052] last sentence: inductive learning is used on functions of various types including probability estimations where output of function is a probability. ¶ [0057] last two sentences: when training the neural network the output of output layer is used as a prediction and compared with a target value of training instance to determine an error used to update weights in each layer of neural network. mid-¶ [0120]: propagation engine 706 of Fig.7A, propagate classification attribute through linked nodes in graph structure. device J, 308 is initialized as a node in the graph structure with a classification attribute of low risk and a confidence score of 100, then through propagation of heat through linked nodes in graph structure, the classification attribute of node 308 increase to moderate risk, but confidence score may drop to 60. Confidence score is calculated by machine learning system and reflects estimated accuracy of machine learning models prediction. ¶ [0146] 3rd sentence: unsupervised machine learning model is executed on a graph representation of entities and relationships to determine, how a characterization of one entity (a determination of a flaw or error in one entity) spread to other entities).
	- “based on the prediction value satisfying a risk value, causing a corrective action to be performed in relation to the in-progress instance” (Widmann ¶ [0076] 5th-6th sentences: the learners may be decision trees or regression trees. The regression tree output is used for determining splits in the tree and correct the residuals in the predictions)
Widmann, mapped above populates the nodes but does not equate populating to writing per: 
	- “one or more records have been written to an instance chain” / “one or more records are written by a particular subset of the plurality of nodes” as explicitly claimed. However,  
Manning in analogous art of evaluating nodes further explains, teaches or suggests 
	- “one or more records have been written to an instance chain” / “one or more records are written by a particular subset of the plurality of nodes” (Manning ¶ [0014] enabling crypto verified transactions on ledger, by enabling protocols including at ¶ [0102] 3rd sentence: writing new transactional activity to transaction ledger. ¶ [0112] 2nd sentence: system 100 provide respective instances of nodes 102 (Figs.3,4) of self-regulating transaction system 101 or system 100 represent more than 1 or all of such nodes 102. ¶ [0121] 6th sentence: each node 102 represent instance of computing device 100, 200. ¶ [0128] 1st-5th sentences: with such architecture, each instance of improved transaction ledger data structure 104 is efficiently customized to provide respective set or sets of transaction terms specialized to particular market channel with which transaction ledger data structure 104 is associated. Sets of entities, such as trackers, arbiters, validators, ratings agencies, are specialized to the particular market channel to efficiently develop as they continually work from the instance of transaction ledger data structure 104 specific to that market channel. In Fig.4, node 102f is participating in 4 different market channels. node 102f storing, in its processor-accessible memory device system 130, all or a portion of each of 4 different instances of transaction ledger data structure 104. On other hand, in Fig.4, node 102b is illustrated as participating in 2 different market channels with illustration of all or portion of each of 2 different instances of transaction ledger data structure 104 being stored by node 102b in its processor-accessible memory device system 130. ¶ [0154] 3rd-4th sentences: for example nodes 102 write transactions to distributed ledger 104. Validator or arbiter nodes 102 may write verification transactions to the distributed ledger 104. ¶ [0172] 3rd sentence: daily rolling chain, stored as partial copy of distributed data ledger 104, for each market channel, permits efficient storage of transactional data while reducing file size on transaction-oriented nodes 102. ¶ [0173] 2nd sentence: various protocols, i.e. blockchain technology referenced above, transmits changes to a local copy of the transaction ledger 104 to other nodes 102 in the system).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have explained or at most complimentarily have modified Widmann “non-transitory medium” to have included “one or more records have been written to an instance chain” / “one or more records are written by a particular subset of the plurality of nodes” in view of Manning in order to provide a better scheme that would minimize the need for arbiter involvement in the event of disputes (Manning ¶ [0167] last sentence & MPEP 2143 G, F). Manning’s implementation would also confer to Widmann a more efficient searching of Manning’s synchronization of the transactions in the distributed ledger, the risk of recording erroneous or fraudulent transactions is greatly reduced, in Widmann thereby providing self-regulation of the transaction system (Manning ¶ [0015] last two sentences & MPEP 2143 C,D,G). The predictability of such modification is also justified by Manning’s realization at ¶ [0085]- ¶ [0086] conventional centralized transaction system is inefficient, costly and time consuming, at least in that it requires too many tasks in the transaction process be manually performed with Manning’s architecture strike an efficient balance between maintaining information security and providing open, efficient, public access to the transaction information, issues which are not contemplated in the conventional transaction system (Manning ¶ [0093] last sentence). With such an architecture, each instance of the improved transaction ledger data structure 104 may be efficiently customized to provide a respective set or sets of transaction terms that are specialized to the particular market channel with which transaction ledger data structure 104 is associated (Manning ¶ [0128] 2nd sentence). The predictability of implementing Manning to Widmann is further corroborated given the understanding of one of ordinary skills in the art (Manning ¶ [0103], ¶ [0116], ¶ [0262] in view of Widmann at ¶ [0164] 2nd sentence.
	Further, the claimed invention can also be viewed as a mere combination of old elements in a similar multi-step processing of transactions field of endeavor. In such combination each element merely would have performed the same transactional function as it did separately [be it on goods or other measures of value], and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Widmann in view of Manning, the results of the combination, would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. It is thus believed that the results of the combination would have been predictable. (MPEP 2143 A).

Claim 18 Widmann / Manning teaches all the limitations in claim 15 above. Further 
	Widmann teaches / suggests “wherein producing the prediction value includes determining whether the particular subset of nodes includes at least one node that has a confidence score that does not satisfy a quality threshold” (Widmann ¶ [0109] 3rd sentence noting an example where fraud detection pattern recognition rule specify that 5 repeated failed attempts at withdrawing money from Automated Teller Machine may suggest that debit card used in failed attempts is presumptively stolen. ¶ [0146] 3rd sentence: determine, how a 
	Manning also teaches or suggests: “wherein producing the prediction value includes determining whether the particular subset of nodes includes at least one node that has a confidence score that does not satisfy a quality threshold” (Manning ¶ [0153] 3rd sentence reputation score 350 are updated in response to unsuccessful completion of transaction, or adjudication of dispute by arbiter. For example ¶ [0251] & Fig.7 below step 640: Fulfillment (Segment) Complete? ->N-> step 650: Start arbitration->step 655: Transaction block in ledger updated-> step 660: Reputations scores updated ->  A ⃝  ->back to A ⃝  -> back to step 640: Fulfillment (Segment Complete)?-> again No->step 650: Start arbitration->step 655: Transaction block in ledger updated->step 660: Reputation scores updated. Manning ¶ [0161], mid-¶ [0208] & Fig.9 below step 725: Seller rating okay?->N-> step 730: Reject Offer).
	Rationales to modify/combine Widmann/Manning were presented above. 
Claim 19 Widmann / Manning teaches all the limitations in claim 15 above. 
	Widmann further teaches or suggests: “wherein the multi-step process involves movement of data values between computer systems, and wherein causing the corrective action to be performed includes analyzing the data values to determine whether the data values have been corrupted” (Widmann ¶ [0099] 1st node is associated with function x2, 2nd node is associated with function x3, and relationship between nodes has a weight value of 1/2. If number 2 is input into 1st node, it become 4. It is then be passed to 2nd node and multiplied by weight value, becoming 2. It may then be cubed to result in 8. A relationship between nodes is multi-directional such that, for example, a value from a 1st node to a 2nd node may be returned by 2nd node to 1st node after processing. In this manner, processing involving nodes need not follow a particularized linear path. Where 2 nodes are connected, the 2 nodes are said to be directly dependent, whereas when two nodes are not connected, the two nodes may be said to be indirectly dependent. ¶ [0109] 3rd sentence noting an example where fraud detection pattern recognition rule specify that 5 repeated failed attempts at withdrawing money from ATM suggest that debit card used in failed attempts is presumptively stolen. ¶ [0076] 5th-6th sentences: the learners may be decision trees or regression trees. The regression tree output is used for determining splits in the tree and correct the residuals in the predictions. ¶ [0129] 4th - 5th sentences: risks from one entity node may spread or propagate to other entity nodes that are interconnected with the entity at risk. Machine learning may be used to identify which of those entities for which to spread the risk).
	Manning also teaches or suggests “wherein the multi-step process involves movement of data values between computer systems, and wherein causing the corrective action to be performed includes analyzing the data values to determine whether the data values have been corrupted” (Manning Fig. 10: movement of data between the buyer and seller nodes. 
	Manning ¶ [0015] 3rd sentence: Each node may be a data processing device system communicatively connected to the communications network.
            Manning Fig. 7, 9, 11, 12 provides similar examples. 
	 Manning ¶ [0167] contingency arrangement(s) term 570 indicates alternate or corrupted terms defining the transaction in the event that measurement indicators 560 fails to be met. For example, if a measurement indicator 560 indicates that the products identified in term 520 must be delivered by a particular date, the contingency arrangement(s) term 570 may indicate, for example, that a price reduction of 10% occurs if delivery by that particular date does not occur, but does occur within seven days thereafter. The contingency arrangement(s) term 570 may also indicate, for example, that a 25% correction occurs if delivery within seven days after the particular date does not occur, but does occur within an additional seven days thereafter, and so on. Such contingency arrangement(s) term 570 aims to minimize the need for arbiter involvement in the event of disputes.

	Manning mid-¶ [0259]: noting a different example where if the validator node 102d is unable to verify, contrary to an indication from the seller node 102a in the transaction ledger 104, that the "2 impressions each device" task has successfully completed, the validator node 102d may generate an updated transaction info block 401 that revises term 450 (e.g., FIG. 18) to indicate a failure state, e.g., with relation to a corresponding measurement indicator (e.g., term 560) or other term (e.g., 430) and adds a more recent digital signature to field 435 (e.g., FIG. 18) of the validator node 102d. The seller node 102a may detect this updated transaction info block 401 in the transaction ledger 104 and take corrective action or proceed to arbitration at step 650 in Fig. 7, as needed. The arbiter node 102e may detect this updated transaction info block 401, e.g., in the event of arbitration. If contingency arrangements are specified in the transaction (e.g., via field 570), the arbiter node 102e may detect this updated transaction information block 401 in the transaction ledger 104 and identify from the arbiter node's local copy of the at least the respective portion of the transaction ledger 104 associated with the respective market channel and in response to identifying the failure state status, such contingency arrangements associated with the inventory transaction).  
	Rationales to modify/combine Widmann/Manning were presented above. 
---------------------------------------------------------------------------------------------------------------------
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Widmann / Manning as applied to claim 15 above, and in further view of 
	* Castellanos et al, US 7467145 B1 hereinafter Castellanos. As per,  
Claim 16 Widmann / Manning teaches all the limitations in claim 15 above. Further, 
	Widmann teaches or suggests: 
	- “receiving feedback data indicative of an outcome of a particular instance of the multi-step process”; (Widmann ¶ [0124] last 2 sentences: detect engine input values into machine learning model in Fig.1, to predict outcome of various data fields in incoming transaction data. This outcome is then be sent to label engine to update the graph structure accessible through the graph module. ¶ [0070] last sentence: the data relates to successful and unsuccessful rd sentence: using machine learning to produce output comprising fraud risk score for a purchase. ¶ [0120] 3rd sentence: in step 516, the system update a feature vector used with machine learning system to, refine the machine learning model to more accurately and with higher confidence, identify a classification attribute for nodes in graph 309. ¶ [0129] last sentence: the spread engine may distribute the outcome of a new node (or existing node with updated heat value) outwards through adjacent edges per predefined machine learning rules formulated by the machine learning system 700A-C).
	Manning also teaches or suggests:
	- “receiving feedback data indicative of an outcome of a particular instance of the multi-step process”; (Manning ¶ [0094] improved data structure & improved transaction architecture include recordation of reputational ratings for entities involved in any particular transaction Multiple ratings may be recorded from multiple different ratings entities, as each ratings entity may provide its own methodology in rating. With such ratings, a strong incentive is provided for entities in the improved transaction system to conduct themselves honorably. For example, if an entity performing validation services abuses its access to decrypted device IDs, such entity may be penalized in its rating, which would be publicly available as feedback due to various embodiments in the improved transaction system. Or, if a seller or buyer fail to meet obligations defined in terms identified in the improved data structure, such entity or entities would be penalized in the respective rating(s), according to some embodiments of the present invention. Thus various embodiments of the improved data structure & improved transaction system architecture provide an incentive, to conduct transactions properly that is promptly and easily discernible by all or at least multiple nodes due to improved transaction system by including the various entities' ratings in a distributed data structure. ¶ [0153] 1st - 3rd sentences: Ratings agencies may be nodes 102 that provide feedback for each buyer node, seller node, arbiter node, or other node type in the ad-system 101. In some embodiments, ratings agencies may update reputation score 350 associated with each node 102. Reputation score 350 is updated in response to a successful or unsuccessful completion of a transaction, or the adjudication of a dispute by an arbiter. Fig.7 below step 640: Fulfillment (Segment) Complete? ->N-> step 650: Start arbitration->step 655: Transaction block in ledger updated-> step 660: Reputations scores updated ->A->back to A-> back to step 640: Fulfillment (Segment Complete)?->No->step 650: Start arbitration->step 655: Transaction block in ledger updated->step 660: Reputation scores updated. Manning ¶ [0161], mid-¶ [0208] & Fig.9 below step 725: Seller rating okay?->N-> step 730: Reject Offer).

Widmann / Manning as a combination does not teach:
	- “in response to receiving the feedback data, accessing second instance data stored in a set of records written to another instance chain of the plurality of instance chains, wherein the Page 6 of 14second instance data relates to the particular instance and was written by a second particular subset of the plurality of nodes”; 
	- “processing the second instance data to produce second path data that identifies a path indicative of a progression of performance of the particular instance of the multi-step process through the second particular subset of nodes”; “and” 	
	- “based on the feedback data and the second path data, updating confidence scores indicated by the model” as claimed.
* Nevertheless*
Castellanos in analogous analyzing transacting among nodes teaches / suggests: 
	- “in response to receiving the feedback data, accessing second instance data stored in a set of records written to another instance chain of the plurality of instance chains, wherein the Page 6 of 14second instance data relates to the particular instance and was written by a second particular subset of the plurality of nodes”; 
	(Castellanos Fig.4 step 312B: Identify set I of active instances potentially affected. 
   	Castellanos Fig.4 step 312C: Identify execution stage of each instance in I
   	Castellanos column 3 lines 8-12: architecture 100 facilitates utilization of data mining techniques to determine which currently executing process instances will be impacted by a failure or degradation in a related aspect of a business process); 
	- “processing the second instance data to produce second path data that identifies a path indicative of a progression of performance of the particular instance of the multi-step process through the second particular subset of nodes”	(Castellanos column 5 lines 19-26: An execution stage is given by path that an instance followed up to execution of a given node n. If node n at end of path is currently executing, it is a current execution stage. Each different path has been followed to get to each node in process by at least one process instance corresponds to a different process execution stage. Thus for each such path there exists a process execution stage); “and” 
	- “based on the feedback data and the second path data, updating confidence scores indicated by the model” (Castellanos column 6 lines 11-14: a process instance is predicted to be affected by failure or degradation (risk instance) when both prediction models (118,120) 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Widmann / Manning “non-transitory medium” to have included “in response to receiving the feedback data, accessing second instance data stored in a set of records written to another instance chain of the plurality of instance chains, wherein the Page 6 of 14second instance data relates to the particular instance and was written by a second particular subset of the plurality of nodes”; “processing the second instance data to produce second path data that identifies a path indicative of a progression of performance of the particular instance of the multi-step process through the second particular subset of nodes”; “and” 	“based on the feedback data and the second path data, updating confidence scores indicated by the model” in further view of Castellanos to have provided to  Widmann / Manning the opportunity to proactively prevent or minimize the likely potential impact from a resource failure or degradation (Castellanos column 6 lines 21-24 & MPEP 2143 C, D and/or G). To this end Castellanos would employ different mining models each with its own computational advantages and capability to reveal data intelligence (Castellanos column 6 lines 37-64 & MPEP 2143 C, D and/or G). The end benefit would be multi prong one being the improvement in the organizational entity would produce and transact higher quality products at a lower cost than its competitors (Castellanos column 1 lines 18-21, lines 65-67 & MPEP 2143 C, D and/or G). The predictability of Widmann / Manning in further view of Castellanos is corroborated by the knowledge of one or ordinary skills in the art as indicated by Castellanos at column 1 line 67 and column 3 line 50.  
Further, the claimed invention can also be viewed as a mere combination of old elements in a similar analyzing transacting processes field of endeavor. In such combination each element would have merely performed same analytical, predictive and mitigated or corrected function as it did separately. Thus, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Widmann / Manning in further view of Castellanos, the results of the combination would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and .
---------------------------------------------------------------------------------------------------------------------
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over: 
         * Widmann / Manning / Castellanos as applied to claim 16 above, in further view of
         * King; Guy Phillip William US 20160328760 A1 hereinafter King. As per, 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
	* Widmann / Manning / Castellanos as applied to claim 16 above in further view of 
	      * King; Guy Phillip William US 20160328760 A1 hereinafter King. As per, 
Claim 17 Widmann / Manning / Castellanos teaches all the limitations in claim 16 above. 
Widmann further teaches / suggests: 	
	- “(Widmann ¶ [0124] last 2 sentences: the detect engine input values into machine learning model, illustrated in Fig. 1, to predict outcome of various data fields in incoming transaction data. This outcome may then be sent to a label engine to update the graph structure accessible through the graph module. ¶ [0070] last sentence: the data relates to successful and unsuccessful log-in transactions. ¶ [0072] 3rd sentence: using machine learning to produce output comprising fraud risk score for a purchase. ¶ [0120] 3rd sentence: in step 516, the system update a feature vector used with machine learning system to, refine the machine learning model to more accurately and with higher confidence, identify a classification attribute for nodes in graph 309. ¶ [0129] last sentence: the spread engine may distribute the outcome of a new node (or existing node with updated heat value) outwards through adjacent edges per predefined machine learning rules formulated by the machine learning system 700A-C). 

Manning also further teaches or suggests: 
	- “
	(Manning ¶ [0094] improved data structure and improved transaction architecture include recordation of reputational ratings for entities involved in any particular transaction Multiple ratings may be recorded from multiple different ratings entities, as each ratings entity st-3rd sentences ratings nodes 102 provide feedback for each buyer node, seller node, arbiter node, or other node type in ad-system 101. Ratings agencies may update reputation score 350 associated with each node 102. Reputation score 350 may be updated in response to a successful or unsuccessful completion of transaction or adjudication of dispute by arbiter.
	Manning Fig.7 below step 640: Fulfillment (Segment) Complete? ->N-> step 650: Start arbitration->step 655: Transaction block in ledger updated-> step 660: Reputations scores updated ->A->back to A-> back to step 640: Fulfillment (Segment Complete)?->No->step 650: Start arbitration->step 655: Transaction block in ledger updated->step 660: Reputation scores updated. Also Fig.12 step 653: Establish outcome of arbitration. Manning ¶ [0161], mid-¶ [0208] & Fig.9 below step 725: Seller rating okay?->N-> step 730: Reject Offer).

Widmann / Manning / Castellanos as a combination does not explicitly recite:  
	- “providing an application programming interface (API) for receiving data that indicates outcomes of instances of the multi-step process, wherein the feedback data is received from a sensor device of node in the particular subset of nodes” as claimed. 

King however in analogous art of transacting data between nodes teaches or suggests:
	- “providing an application programming interface (API) for receiving data that indicates outcomes of instances of the multi-step process, wherein the feedback data is received from a sensor device of node in the particular subset of nodes” 
	(King ¶ [0020] 2nd sentence: The server may host an application programming interface (API) to allow remote device access to the motion feedback data based on the 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Widmann / Manning / Castellanos “non-transitory medium” to have included “providing an application programming interface (API) for receiving data that indicates outcomes of instances of the multi-step process, wherein the feedback data is received from a sensor device of node in the particular subset of nodes” in further view of King in order to  ameliorate one or more shortcomings or disadvantages of prior customer feedback systems and methods, or to at least provide a useful alternative thereto, and  effectively provide summary information of analytics of the feedback received at server 130 over time by one or more consoles 110 (King ¶ [0087] 2nd sentence, ¶ [0125] 3rd sentence & MPEP 2143 G). The predictability of Widmann / Manning / Castellanos in further view of King is corroborated by the knowledge of one or ordinary skills in the art as indicated by King ¶ [0139]. Further, the claimed invention can also be viewed as a mere combination of old elements in a similar transacting data between nodes field of endeavor. In such combination each element merely would have performed the transacting, interactive, analytical and displaying function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Widmann / Manning / Castellanos in further view of King, the results of the combination would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the  
results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* Bagha, et al, Blockchain Platform for Industrial Internet of Things, ISSN 1945-3116, October 28, 2016, 
	* US 20190222567 A1 and US 20190122149 A1 teaches performing of corrective action at Fig.33 step 3306 and Fig.34 steps 3405->3413 & ¶ [0310] If more than once
 (-), the process moves to step 3417, where system rejects doing business with applicant
	* US 20190066119 A1 teaches performing of corrective action in a blockhain network at Fig.3 steps 312, 316 and associated text 
	
	* US 20190378051 A1 teaching at 
nd sentence: As depicted by the connections from the first set of processing nodes 120a-n and the second set of processing nodes 130a-n, processing may comprise multiple steps or sequences.
	mid-¶ [0120]: For example, device J, 308 may be initialized as a node in the graph structure with a classification attribute of "low risk" and a confidence score of 100, then through propagation of heat through the linked nodes in the graph structure, the classification attribute of the node 308 may increase to "moderate risk," but the confidence score may drop to 60.  The confidence score is calculated by the machine learning system and reflects the estimated accuracy of the machine learning models prediction.  However, in one example, once a node 301 adjacent to the device node 308 is confirmed to be a fraudulent transaction, then the confidence value of the device node 308 may be increased to 80, and the classification attribute updated to "high risk" to reflect the precarious riskiness of the transaction 301 and the platform on which the transaction 301 was performed.  Nevertheless, other nodes, for example a merchant node 302, adjacent to the fraudulent transaction node 301 may remain at a classification attribute of "no risk" with a confidence value of 100 if the machine learning model predicts that there is on statistical relationship between the two entity types--that is, just because one user's smartphone device was compromised and then used to execute a fraudulent transaction on a merchant's website does not mean that all users trying to make a purchase on that merchant's website are a higher risk of fraud.  The machine learning system, through iteration and back propagation, as illustrated in Fig.1, may refine its model to identify appropriate propagation paths and discount other links between nodes.
	* US 10795857 B2 Abstract: “determining whether the status information meets a 
blockchain branch condition; when the status information matches the blockchain 
branch condition, writing a branch instruction to a selected block of the blockchain”,
	* US 20160261690 A1 ¶ [0054] 2nd sentence: “Because it may take time for the block to propagate through the network and because two nodes may broadcast different versions of the next block at the same time, some nodes may receive one version of the block before the other version.  In such cases, a node will work on the first one it received, but save the other branch in case it becomes the longer block chain”.
	*  US 20190268138 A1 ¶ [0003] last sentence: “The meta block is to be included in a meta block chain data structure, the meta block chain data structure separate from the block chain data structure and comprising meta blocks to record orphaned branches of the block chain data structure”.
US 20190199518 A1 ¶ [0135] second to last sentence: “If the smart contract is met, via the related branch, the appropriate ledger changes are written to a new block on the chain making the transfer (by the blockchain nodes) at 520, the asset is added to the transferee wallet, removed from transferor wallet (e.g. at 522) and operations terminate”.
        * US 9769664 B1 column2 lines 14-17 sensor node writes counter to flash memory
       * US 20180313798 A1 
	¶ [0023] “Following the conversion to the standardized form and receiving weather data of each location of the sensor units, the writing circuit 214 may write the environmental parameter data and the weather data into a ledger to be incorporated into a blockchain which is stored in blockchain databases 102,122,132,142”.  
	¶ [0031] “The method 400 further continues in block 420 with writing the sensor 
data and writing weather data of the location of the sensor unit into a ledger.  
In some embodiments, the block 420 may also write environmental emission allowance data, cumulative converted emission data, and transactional records related to the emission allowance into the ledger”.
	* US 20100177750 A1 ¶ [0361] 2nd sentence: “If the display sensor determines a new parent node has been detected, then at Block O, the display sensor write the address of the detected new parent node to its memory, and then sends an acknowledgement to the parent node and returns to Block H in FIG. 13E”. 
	*  US 20150256960 A1 ¶ [0035]: “Memory 106 could also be dual-ported in which case the sensor (111) could write into memory while microprocessor 106 is asleep), so that it can be uploaded to the network (via wireless communication with another RF device that is proximate to it) at a later time.  In one embodiment, sensors 111 interrupt microprocessor 106 only when their sense outputs change significantly enough to desire microprocessor 106 to wake up and capture the new condition prior to going back to sleep.  Finally, a sensed situation might be significant enough (such as an alarm alert) that one of sensors 111 wakes microprocessor 106 up for a communications event, in addition to a storage event”.
	* US 20110089953 A1 mid- ¶ [0030]: “sensor unit writes the sensor reading into the wrong memory location”
	* US 20080298302 A1 ¶ [0226] last sentence: “vi) writing by the sensor device the building ID and the room ID received into the internal memory region of the sensor device”;
	* US 20160224833 A1 
	¶ [0054]: “if currently the parent node region and the child node region are multi-child trees, and the confidence level of the parent node region is higher than the confidence level of one of the two child node regions and is lower than the confidence level of the other one of the two child node regions, selecting the child node region having the higher confidence level as the target actual region”.
	¶ [0184] “At S324, if currently the parent node region and the child node region 
are multi-child trees, and the confidence level of the parent node region is higher than the confidence level of one of the two child node regions and is lower than the confidence level of the other one of the two child node regions (a multi-child tree case 3), the child node region having the higher confidence level is selected as the target actual region.  During traversing the remaining child node region after this step, it is further required to continue recursing the iteration to the node regions of lower scales in accordance with the multi-child tree case 2 and multi-child tree case 3 to acquire an actual region until the single-child tree case or the multi-child tree case 1 occurs.  Those skilled in the art could understand that the above description of acquiring the target actual region is merely an example, and other existing or future possible description of acquiring the target actual region, which is applicable to the present disclosure, should also be covered within the scope of protection of the present disclosure and included herein by reference”. 
	¶ [0245] “if currently the parent node region and the child node region are multi-child trees, and the confidence level of the parent node region is higher than the confidence level of one of the two child node regions and is lower than the confidence level of the other one of the two child node regions (a multi-child tree case 3), the child node region having the higher confidence level is selected as the target actual region”.
* US 20140241334 A1 ¶ [0090] Thus, nodes with high confidence levels will be more resistant to changes in location, while nodes with lower confidence levels will be allowed to change more readily.
	* US 9424668 B1 column 6 lines 54-58: For example, if two content nodes are in a cluster, one associated with a string having a lower recognition confidence level than the string associated with the other node, the system may select the string with the higher confidence level for the cluster.
	* US 7246290 B1 column 5 lines 44-56: “In the method of FIG. 2, the performance level may be determined (at 260) for a given node based on the confidence values associated with the lower-level nodes.  For example, the performance level of the factory node (i.e., the highest level node) may be determined based on the confidence values calculated for each of the "fab" modules 25 belonging to the next lower level 115B.  The confidence values of the "fab" modules 25 in turn may depend on the confidence values calculated for the processing tools 30 from the next lower level 15C.  The above-process may be repeated down to the sensor level 15E, with each node depending in part on the confidence value calculated for the lower-level nodes that are of the same branch”.
	* US 8880001 B1 column6 lines 17-22: “For instance, in the current example, since node B has a relatively poor visibility condition compared to node A, the time offset and the relative range between node A and node B may be utilized by the measurement model B 318 to adjust the PNT solution for node B 304, thereby improving the relative navigation accuracy for node B 304”.
	* US 20140126472 A1 ¶  [0110] The logging node switches between two or more clocks having different  accuracies to meet a non-linear time drift constraint (step 502).  The details of the non-linear time drift constraint are given above and, as such, are not repeated.  In one embodiment, the logging node may have a first clock having a first accuracy and a second clock having a second accuracy, where the accuracy of the first clock is less, or worse, than the accuracy of the second clock.  The logging node may then switch between the first and second clocks such that the non-linear time drift constraint is met.  In one embodiment, the logging node initially uses the first lower accuracy clock and then switches to the second higher accuracy clock after a predefined amount of time has elapsed since, e.g., MDT configuration or detection of an RRC connection establishment failure.  In a similar manner, the logging node may switch to the second higher accuracy clock if the time stamping accuracy falls below a predefined or configured threshold.  The time periods or schedule for switching between the two or more clocks may be pre-configured statically in the logging node or may be adapted to environmental and operational conditions (e.g., to the current resource utilization level, activity state, current or predicted time stamping accuracy, etc.).  The clock switching may also be controlled by a schedule controlling the two or more clocks)
	* US 20180159662 A1 
	¶ [0054] Assuming that data transmission failure occurs during transmission of data from sensor node S1 within target monitoring area A to router node R1, for example, data from sensor node S1 cannot always reach router node (or relay node) R1 and cannot be uploaded to gateway node G, even though data collected by other sensor nodes S2, S3 and S4 within target monitoring area A are integrally transmitted to router node (or relay node) R1 and uploaded to gateway node G, accuracy and reliability of the data within target monitoring environmental conditions by users will all be relatively greatly influenced. 
	¶ [0055] Hence, the data collected by the sensor nodes applied in these demands all have certain relevance, and data from any sensor node should not be missed. And if data from a sensor node is missed during transmission, accuracy and reliability of contents of the whole data will be lowered
	* US 20200033463 A1 ¶ [0127] not only an error of the relative position of the moving node 1 can be reduced through mutual correction between defects in the relative localization and defects in the wireless localization, but also accuracy of the estimated value of the reception position of the moving node 1 can be prevented a decrease due to a change in the route or the like.  That is, the present embodiment can accurately estimate a current position of the moving node 1 all the time by performing mutual complementing between defects of the relative localization and defects of the relative localization even in various environmental changes such as a wireless environment change or a route change, and a map in which very accurate route information is recorded can be created by recording the current position of the moving node 1 which is accurately estimated in this way and the strength of the signal received at the current position. Also ¶ [0126] 
	* US 20060046664 A1 ¶ [0176] “dynamically reconfigurable systems such as weather monitoring sensors that need to follow the relative phenomena, and systems where the accuracy of node deployment is minimal such as for nodes being released in 
water or from a (air, land, or sea) vehicle”.
	* US 20190361937 A1 
	¶ [0640] last sentence: Using confidence scores as a threshold for selecting node profiles to be included in lists responsive to queries and adjusting the confidence score threshold to see changes in the lists can be a useful tool to identify node profiles with different levels of certainty.
	¶ [0412] “The node graph generation system 200 can normalize the time interval or otherwise account for environmental factors or external factors associated with 
the time interval that can affect the metrics associated with electronic activities or performance outcomes.  For example, the node graph generation system can take into account a seasonal component by detecting a reduction in electronic activities during a vacation time interval.  The node graph generation system 200 can determine or detect the vacation based on identifying an automatic out of office reply in outbound electronic activities corresponding to the member node.  The node graph generation system 200 can determine or detect the vacation based on identifying a vacation calendar entry 
electronic activity corresponding to the member node.  The node graph generation system 200 can identify the vacation responsive to determining that a volume of electronic activity or responsiveness to electronic activities during a predetermined time interval is below a threshold for the email account of the node profile, or the hours during which emails are sent vary from a traditional time range or time zone for the member node (e.g., whether electronic activities or communications are clustered around business hours).  By determining that the new member node may be on vacation--or that a high performing member node's metrics were associated with a vacation--the node graph generation system 200 can remove or filter out metrics or data during the vacation period so as not to set improper or erroneous goals that might be faulty due to a vacation time interval, or so as not to determine that the new member node is underperforming or not meeting goals due to the new member node being on vacation”. 
	¶ [0549] last sentence: “The data processing system 9300 can discard each of the node profiles as candidate node profiles if the value of the field in a node profile has a confidence score below a predetermined threshold”.
	* US 20150193775 A1 Fig.6: It looks like you are at Pete’s Auto shop, which has an elevated number of disputes. Would you like to see the ratings and reviews?)  
* US 20180254901 A1 reciting at 
¶ [0150] 2nd sentence: consumer nodes may execute a mapping function specified by a user of distributed application 70 on stored records that are protected with presently described cryptographic techniques, or the consumer nodes 90 may execute a reducing function specified by the user on these records
	¶ [0151] In each consumer node 90 may include a local key management system 92 operative to obtain encrypted data encryption key for a file to which the consumer node 90 seeks access, send encrypted data encryption key to transformation node 80 with a request to transform the data encryption key, in some cases with an identifier of a cryptographic key pair including a public cryptographic key 94 and a secret, or private, cryptographic key 96 of respective consumer node 90.  In some embodiments, both public cryptographic key 94 and secret cryptographic key 96 may be sent to the transformation node 80 for this operation, or some embodiments may just send the public cryptographic key 94 and not the secret cryptographic key 96.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	February 21st, 2022







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 110 U.S.P.Q.2d 1976, 2014 ILRC 2109, 37 ILR 787, 82 U.S.L.W. 4508 (2014), Court
        2 MPEP 2106.04(a) II: abstract grouping “Certain Method of Organizing Human Activities”  
        3 MPEP 2106.04(a) “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
        4 MPEP 2106.04(a)(2) III, B
        5 MPEP 2106.04(a)(2)A.
        6 Distributed ledger, archives org, wikipedia May 22nd 2018 incorporated herein. Also
        US 20180308134 A1 teaches at ¶ [0170] ≈ 7th sentence: “a distributed ledger is MultiChain known in the art”. 
        US 20200167773 A1 at ¶ [0032] last two sentences: “Thus, the various ledgers may be arranged in a "chain of chains" that is usable for tracking and recording various transactions between different financial institutions. This "chain of chains" may be used to facilitate settlement between financial institutions associated with different ledgers (e.g., interbank settlement) and the physical movement of funds from a ledger to a fiat currency or other expungable type of currency (e.g., outside the blockchain)”.
        7 “BSG Tech LLC v. Buyseasons, Inc” 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018)
        8 MPEP 2106.04(a) II: abstract grouping “Certain Method of Organizing Human Activities”  
        9 MPEP 2106.04(a) “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
        10 MPEP 2106.04(a)(2) III, B
        11 MPEP 2106.04(a)(2)A.
        12 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        13 “Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)”
        14 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        15 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        16 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        17 Citing buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
        18 Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015); 
        19 Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; and
        Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
        20 CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
        21 Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754
        22 Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937
        23 Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) 
        24 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
        25 Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) 
        26 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        27 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)